Exhibit 10.38

 

MORTGAGE, ASSIGNMENT OF RENTS AND SECURITY AGREEMENT

 

TABLE OF CONTENTS

 

ARTICLE 1.

COVENANTS, WARRANTIES AND AGREEMENTS

4

 

 

 

1.1

Payment of Indebtedness, Covenants and Warranties

4

1.2

Taxes, Liens and Other Charges

4

1.3

Insurance

5

1.4

Monthly Deposits

8

1.5

Condemnation

9

1.6

Care of Property

11

1.7

Security Agreement

13

1.8

Subrogation

15

1.9

Transfer of the Property; Secondary Financing

15

1.10

Limit on Interest

18

1.11

Performance by Lender of Defaults by Borrower

18

1.12

Assignment of Leases and Rents

19

1.13

Books, Records, Accounts and Monthly Reports

19

1.14

ERISA

20

1.15

Loan Purpose

21

1.16

Single Purpose Entity

21

 

 

 

ARTICLE 2.

DEFAULT AND REMEDIES

24

 

 

 

2.1

Events of Default

24

2.2

Acceleration of Maturity

26

2.3

Lender’s Right to Enter and Take Possession, Operate and Apply Revenues

26

2.4

Receiver

28

2.5

Enforcement

28

2.6

Purchase by Lender

28

2.7

Application of Proceeds of Sale

28

2.8

Borrower as Tenant Holding Over

28

2.9

Leases

28

2.10

Discontinuance of Proceedings

29

2.11

No Reinstatement

29

2.12

Remedies Cumulative

29

2.13

Suits to Protect the Property

29

2.14

Lender May File Proofs of Claim

29

2.15

Marshalling

29

2.16

Security Deposits

30

2.17

Waiver of Appraisement, Valuation, Impairment of Collateral, Etc.

30

2.18

Waiver of Homestead

30

 

i

--------------------------------------------------------------------------------


 

ARTICLE 3.

LIMITED EXCULPATION

30

 

 

 

3.1

Limited Exculpation

30

 

 

 

ARTICLE 4.

MISCELLANEOUS PROVISIONS

30

 

 

 

4.1

Successors and Assigns

31

4.2

Terminology

31

4.3

Severability

31

4.4

Applicable Law

31

4.5

Notices, Demands, and Requests

31

4.6

Consents and Approvals

32

4.7

Waiver

32

4.8

Assignment

32

4.9

Time of the Essence

33

4.10

Reasonable Attorneys’ Fees

33

4.11

Covenants Run With the Land

33

4.12

Replacement of Note

33

4.13

Connecticut Provisions

33

4.14

Further Assurances; After-Acquired Property

34

 

ii

--------------------------------------------------------------------------------


 

INDEX OF DEFINED TERMS

 

 

Page

 

 

Award

9

Bankruptcy Law

26

Borrower

1

Collateral

13

Condemnation Restoration

10

control

24

Debtor

14

Default

24

ERISA

20

Event of Default

25

Final Maturity Date

3

Guarantor

22

Impositions

8

Income

19

Indebtedness

3

Independent Manager

24

IRC

20

Land

1

Lease

19

legal fees or Reasonable Attorneys’ Fees

34

Lender

1

Loan Documents

3

Make Whole Payment

7

Mortgage

1

Net Award

9

Net Proceeds

7

Note

3

PACE Financing

15

Permitted Exceptions

3

Property

1, 13

Reasonable Attorneys’ Fees

3

Restoration

7

Secondary Market Transaction

33

Secured Party, or Borrower, as Debtor

14

Springing Member

24

Tenant

19

 

iii

--------------------------------------------------------------------------------


 

THIS MORTGAGE, ASSIGNMENT OF RENTS AND SECURITY AGREEMENT (this “Mortgage”) is
made and entered into as of July 29, 2015, from TRADEPORT DEVELOPMENT II, LLC, a
Connecticut limited liability company “Borrower”), whose address is 204 West
Newberry Road, Bloomfield, Connecticut 06002 to 40|86 MORTGAGE CAPITAL, INC., a
Delaware corporation (“Lender”), whose address is 535 North College Drive,
Carmel, Indiana 46032;

 

W I T N E S S E T H:

 

FOR AND IN CONSIDERATION OF THE PREMISES, the sum of Ten and No/100 Dollars
($10.00) and other good and valuable consideration, the receipt and sufficiency
whereof are hereby acknowledged, and in order to secure the Indebtedness (as
hereinafter defined) and other obligations of Borrower hereinafter set forth,
Borrower does hereby grant, bargain, sell, convey, mortgage, assign, transfer,
pledge and set over unto Lender and the successors and assigns of Lender all of
the following (collectively referred to as the “Property”):

 

1.             All those tracts or parcels of land located in the Town of
Windsor, Hartford County, State of Connecticut, as more particularly described
in Exhibit A, attached hereto and incorporated herein by this reference (the
“Land”).

 

2.             All buildings, structures and improvements of every nature
whatsoever now or hereafter situated on the Land, and all gas and electric
fixtures, radiators, pipes, heaters, furnaces, engines and machinery,
escalators, boilers, ranges, elevators, motors, plumbing and heating fixtures,
carpeting and other floor coverings, fire extinguishers and any other safety
equipment, washers, dryers, water heaters, mirrors, mantels, air conditioning
apparatus (including, without limitation humidity control equipment),
refrigeration plants, refrigerators, cooking apparatus and appurtenances, window
screens, awnings and storm sashes, alarm devices of any type, automatic
sprinkler systems, carpet, cabinets and shelving, partitions, paneling, and wall
covering, and windows of every type, which are or shall be attached to the Land
or said buildings, structures, or improvements and all other fixtures,
machinery, equipment, furniture, furnishings, appliances, vehicles, building
supplies and materials, books and records, chattels, inventory, accounts, farm
products, consumer goods, general intangibles and personal property of every
kind and nature whatsoever (other than personal property which may be or deemed
to be toxic or Hazardous Materials, as defined in that certain Environmental
Indemnity Agreement regarding the Property, dated of even date herewith) now or
hereafter owned by Borrower and located in, on, or about, or used or intended to
be used with or in connection with the use, operation, or enjoyment of the
Property, including all extensions, additions, improvements, betterments,
after-acquired property, renewals, replacements and substitutions, and proceeds
from a sale of any of the foregoing, and all right, title and interest of
Borrower in any such fixtures, machinery, equipment, furniture, furnishings,
appliances, vehicles, and goods to become fixtures, and personal property
subject to or covered by any prior security agreement, conditional sales
contract, chattel mortgage or similar lien or claim, together with the benefit
of any deposits or payments now or hereafter made by Borrower or on behalf of
Borrower, all tradenames, trademarks, servicemarks, logos and goodwill which in
any way are now owned by Borrower or are now owned or hereafter acquired by
Borrower and which relate or pertain to the Property;

 

--------------------------------------------------------------------------------


 

and all inventory, accounts, chattel paper, documents, equipment, fixtures, farm
products, consumer goods and general intangibles constituting proceeds acquired
with cash proceeds of any of the property described hereinabove, all of which
are hereby declared and shall be deemed to be fixtures and accessions to the
Land and a part of the Property as between the parties hereto and all persons
claiming by, through or under them, and which shall be deemed to be a portion of
the security for the Indebtedness and to be secured by this Mortgage, excluding,
however, all business or trade fixtures, equipment, and personal property owned
by present and future tenants at the Property;

 

3.             All easements, rights-of-way, strips and gores of land, vaults,
streets, ways, alleys, passages, sewer rights, waters, water courses, water
rights and powers, shrubs, crops, trees, and timber now or hereafter located on
the Land or under or above the same or any part or parcel thereof, and all
estates, rights, titles, interests, minerals, royalties, easements, privileges,
liberties, tenements, hereditaments and appurtenances, reversion and reversions,
remainder and remainders whatsoever, in any way belonging, relating or
appertaining to the Property or any part thereof, or which hereafter shall in
any way belong, relate or be appurtenant thereto, whether now owned or hereafter
acquired by Borrower;

 

4.             All present and future income, rents, issues, profits and
revenues of the Property from time to time accruing (including, without
limitation, all payments under leases or tenancies, unearned premiums on any
insurance policy carried by Borrower for the benefit of Lender and/or the
Property, tenant security deposits, escrow funds and all awards or payments,
including interest thereon and the right to receive same, growing out of or as a
result of any exercise of the right of eminent domain, including the taking of
any part or all of the Property or payment for alteration of the grade of any
street upon which said Property abuts, or any other injury to, taking of or
decrease in the value of said Property to the extent of all amounts which may be
owing on the Indebtedness at the date of receipt of any such award or payment by
Borrower, and the Reasonable Attorneys’ Fees (as hereinafter defined), costs and
disbursements incurred by Lender in connection with the collection of such award
or payment), and all the estate, right, title, interest, property, possession,
claim and demand whatsoever at law or in equity, of Borrower of, in and to the
same; reserving only the right to Borrower to collect the same as long as no
Event of Default as defined in Paragraph 2.1 shall have occurred together with
all Termination Amounts (as defined in Paragraph 1.3 of that certain Assignment
of Leases and Rents made by Borrower, dated of even date herewith); and

 

5.             Subject to Paragraph 1.3 hereof, all insurance proceeds,
contracts, permits, licenses, plans or intangibles now or hereafter dealing
with, affecting or concerning the Property, including, without limitation, all
rights accruing to Borrower from any and all contracts with all contractors,
architects, engineers or subcontractors relating to the construction of
improvements on or upon the Property, including payment, performance and/or
materialmen’s bonds and any other related choses in action.

 

TO HAVE AND TO HOLD the Property and all parts, rights, members, and
appurtenances thereof, for the use, benefit and behoof of Lender and the
successors and assigns of Lender, IN FEE SIMPLE forever; and Borrower covenants
that Borrower is lawfully seized and possessed of the Property as aforesaid, and
has good right to convey and mortgage the same, that the same are unencumbered
except as to those matters expressly set forth in Exhibit B,

 

2

--------------------------------------------------------------------------------


 

attached hereto and incorporated herein by this reference (the “Permitted
Exceptions”), and that Borrower does warrant and will forever defend the title
thereto against the claims of all persons whomsoever, except as to the Permitted
Exceptions.

 

This Mortgage is given to secure the payment of the following in such manner as
Lender in its sole discretion shall determine (collectively referred to as the
“Indebtedness”):

 

1.             The debt evidenced by that certain Promissory Note dated of even
date herewith made by Borrower and payable to the order of Lender in the
original principal amount of $18,000,000 (together with any and all renewals,
extensions, substitutions, modifications and consolidations, the “Note”).  The
final maturity date (“Final Maturity Date”) of the Note is August 1, 2030.

 

2.             Any and all additional advances made by Lender to protect or
preserve the Property or the security title or interest created hereby on the
Property, or for taxes, assessments or insurance premiums as hereinafter
provided, or for performance of any of Borrower’s obligations hereunder, or for
any other purpose provided herein or in the other Loan Documents (as hereinafter
defined) (whether or not the original Borrower remains the owner of the Property
at the time of such advances), provided, however, nothing herein shall be deemed
to obligate Lender to make any such advances;

 

3.             Any and all other indebtedness now owing or which may hereafter
be owing by Borrower to Lender, now existing or hereafter coming into existence
however and whenever incurred or evidenced, whether express or implied, direct
or indirect, absolute or contingent or due or to become due and all renewals
extensions substitutions modifications and consolidations thereof; and

 

1.             Any and all obligations and covenants of Borrower under any other
document, instrument or agreement now or hereafter evidencing, securing or
otherwise relating to the Note secured hereby (the Note, this Mortgage, that
certain Assignment of Leases and Rents, that certain Environmental Indemnity
Agreement, any Escrow Agreement or Holdback Agreement, that certain Borrower’s
Affidavit, each of the foregoing being dated of even date herewith, the UCC-1
Financing Statements, and any amendments or modifications thereto or
replacements or substitutions thereof and all of such other documents,
instruments and agreements are hereinafter sometimes referred to collectively as
the “Loan Documents”), and all costs of collection, including Reasonable
Attorneys’ Fees.  As used herein, the phrase “Reasonable Attorneys’ Fees” shall
mean fees charged by attorneys selected by Lender based upon such attorneys’
then prevailing hourly rates as opposed to any statutory presumption specified
by any statute then in effect in the state where the Property is located.

 

Provided, always, and it is the true intent and meaning of the parties, that
when Borrower shall pay or cause to be paid to Lender, its successors or
assigns, all the Indebtedness according to the conditions and agreements of the
Note and of this Mortgage and shall keep,

 

3

--------------------------------------------------------------------------------


 

perform and observe all of the covenants, obligations and agreements contained
in the Loan Documents, all without delay, as required thereunder and hereunder,
then this Mortgage shall cease, terminate and be null and void; otherwise this
Mortgage shall remain in full force and effect.

 

ARTICLE 1.         COVENANTS, WARRANTIES AND AGREEMENTS

 

Borrower hereby further covenants and agrees with Lender as follows:

 

1.1          Payment of Indebtedness, Covenants and Warranties.

 

Borrower will pay the Note according to the terms thereof and will pay all other
sums now or hereafter secured hereby at the time and in the manner provided
under the Note, this Mortgage, any instrument evidencing a future advance and
any other Loan Document and Borrower will otherwise perform, comply with and
abide by each and every stipulation, agreement, condition and covenant contained
in the Note, this Mortgage and every other Loan Document and any other agreement
with respect to the Property to which Borrower is a party.

 

Borrower shall protect, indemnify and hold Lender harmless from and against all
liabilities, obligations, claims, damages, penalties, causes of action, costs,
and expenses (including, without limitation, Reasonable Attorneys’ Fees and
court costs) imposed upon or incurred by Lender by reason of this Mortgage or in
exercising, performing, enforcing, or protecting its rights, title, or interests
set forth herein, and any claim or demand whatsoever which may be asserted
against Lender by reason of any alleged obligation or undertaking to be
performed or discharged by Lender under this Mortgage and including any claims
of Lender’s negligence or strict liability, but excluding Lender’s willful
misconduct or gross negligence.  In addition, Borrower covenants and agrees that
it shall:

 

(1)           not initiate, join in or consent to any change in any covenant,
easement, or other public or private restriction, limiting or defining the uses
which may be made of the Property, or any part thereof, without Lender’s prior
written consent;

 

(2)           not take any action or fail to take any action which will result
in any lien or encumbrance upon the Property or any imposition affecting the
Note or this Mortgage; and

 

(3)           indemnify and hold Lender harmless from any and all costs, damages
or liabilities resulting from, arising out of, or related to, the creation or
existence of liens, impositions or encumbrances (other than the Permitted
Encumbrances) by or against Borrower or Borrower’s predecessor in title, or the
Property.

 

1.2          Taxes, Liens and Other Charges.

 

A.            In the event of the passage of any law, order, rule or regulation
subsequent to the date hereof, in any manner changing or modifying the taxation
of mortgages or security agreements or debts secured thereby or the manner of
collecting taxes so as to affect Lender

 

4

--------------------------------------------------------------------------------


 

adversely, Borrower shall promptly pay any such tax on or before the due date
thereof.  If Borrower fails to make such prompt payment or if, in the opinion of
Lender, any such law, order, rule or regulation prohibits Borrower from making
such payment or would penalize Lender if Borrower makes such payment or if, in
the opinion of Lender, the making of such payment might result in the imposition
of interest beyond the maximum amount permitted by applicable law, then the
entire balance of the Indebtedness secured by this Mortgage and all accrued
interest thereon shall, at the option of Lender, become immediately due and
payable.

 

B.            Borrower shall pay, at least five (5) days before delinquency, all
taxes, levies, license fees, permit fees, liens, judgments, assessments and all
other expenses, fees and charges (in each case whether general or special,
ordinary or extraordinary, or foreseen or unforeseen) of every character
whatsoever now or hereafter levied, assessed, confirmed or imposed on, or with
respect to, or which may be a lien upon, the Property, or any part thereof, or
any estate, right, or interest therein, or upon the rents, issues, income or
profits thereof, or incurred in connection with the Note, the Indebtedness or
any of the Loan Documents, and all premiums on policies of insurance covering,
affecting, or relating to the Property, as required pursuant to Paragraph 1.3
hereof, and Borrower shall submit to Lender such evidence of the due and
punctual payment of all such taxes, assessments, insurance premiums and other
fees and charges as Lender may require.

 

C.            Borrower shall not suffer any mechanic’s, materialmen’s,
laborer’s, statutory or other lien to be created, filed of record or to remain
outstanding upon all or any part of the Property and shall remove the same
within thirty (30) days.  Notwithstanding the foregoing, Borrower shall have the
right to contest in good faith and with all diligence the existence, amount or
validity of any such liens, provided (i) Borrower complies with all requirements
of any such contest, (ii) Borrower places adequate security, satisfactory to
Lender, with Lender as part of the appeal process, and (iii) Borrower gives
prior written notice of its intent to contest to Lender.

 

1.3          Insurance.

 

A.            Borrower shall, at its expense, procure for, deliver to and
maintain for the benefit of Lender until the Indebtedness is fully repaid,
original, fully paid insurance policies (or if such policy is a “blanket” policy
which includes land, improvements, personalty, or income other than the Property
or income derived from the Property, a certified copy of such blanket policy and
an original certificate from the insurer evidencing the allocation of coverage
to the Property and the income from the Property), providing the following types
of insurance relating to the Property, issued by insurance companies with a
Best’s rating of “A” or better and an FSC rating of X or better, in such
amounts, in such form and content and with such expiration dates as are approved
by Lender, in Lender’s sole discretion, such policies to provide that the
insurer shall give Lender at least thirty (30) days’ prior written notice of
cancellation, amendment, non-renewal or termination, in the manner provided for
the giving of notices under Paragraph 4.5 hereof and to provide that no act done
or omission by the insured shall invalidate or diminish the insurance provided
to Lender and, except for liability policies, to contain a standard Lender
clause satisfactory to Lender.

 

5

--------------------------------------------------------------------------------


 

[1]           “Special Perils” or “All Risks form of property insurance insuring
against all risks of physical loss, including, without limitation, fire,
extended coverage, vandalism, malicious mischief, earthquake, wind, flood and
collapse, insuring to the extent of the full replacement cost of the
improvements on the Property without deduction for depreciation, either without
co-insurance requirements or with agreed amount endorsement attached and having
a deductible of no more than $50,000.00 per occurrence.

 

[2]           General liability insurance covering all liabilities incident to
the ownership, possession, occupancy and operation of the Property and naming
Lender as an additional insured thereunder, having limits of not less than
$1,000,000 each accident, $1,000,000 each person, and $2,000,000.00 property
damage, and having a deductible of no more than $50,000.00 per occurrence. 
Lender reserves the right to require increased coverage under this Subparagraph
[2].

 

[3]           Rent or business interruption insurance against loss of income
arising out of any hazard against which the Property is required to be insured
under Subparagraph 1.3A[1] above, in an amount not less than twelve (12) months’
gross rental income from the Property.

 

[4]           Flood hazard insurance, if the Property is in an area which is, at
any time during the term of this Mortgage, identified by the Secretary of
Housing and Urban Development or the Federal Emergency Management Agency as
having special flood or mud slide hazards and in which flood insurance has been
made available under the National Flood Insurance Act of 1968, as amended;

 

[5]           Boiler and machinery insurance;

 

[6]           If applicable, worker’s compensation insurance; and

 

[7]           Such other insurance with respect to the Property or any
replacements or substitutions therefor, in such amounts as may from time to time
be required by Lender, against other insurable casualties which at the time are
commonly insured against in the case of properties of similar character.

 

B.            Borrower covenants and agrees that Lender is hereby authorized and
empowered, at its option, to adjust, compromise or settle any loss under any
insurance policies maintained pursuant hereto, and to collect and receive the
proceeds from any policy or policies.  Each insurance company is hereby
authorized and directed to make payment for all such losses directly to Lender,
instead of to Borrower and Lender jointly.  In the event any insurance company
fails to disburse directly and solely to Lender but disburses instead either
solely to Borrower or to Borrower and Lender jointly, Borrower agrees
immediately to endorse and transfer such proceeds to Lender.  Upon the failure
of Borrower to endorse and transfer such proceeds as aforesaid, Lender may
execute such endorsements or transfers for and in the name of Borrower, and
Borrower hereby irrevocably appoints Lender as its agent and attorney-in-fact to
do so.  After deducting from said insurance proceeds all of its expenses
incurred in the collection and administration of such sums, including Reasonable
Attorneys’ Fees, Lender may apply the

 

6

--------------------------------------------------------------------------------


 

net proceeds (“Net Proceeds”) or any part thereof, at its sole option [i] to a
prepayment of the Note without Make Whole Payment (as defined in the Note) or
penalty (unless an Event of Default then exists), [ii] to the repair and/or
restoration of the Property, upon such conditions as Lender may determine,
and/or [iii] for any other purposes or objects for which Lender is entitled to
advance funds under this Mortgage, all without reducing or impairing the lien of
this Mortgage or any obligations secured hereby.  Any balance of the Net
Proceeds then remaining shall be paid to Borrower or any other person or entity
lawfully entitled thereto.  Lender shall not be obligated to see to the proper
application of any amount paid over to Borrower and shall not be held
responsible for any failure to collect any insurance proceeds due under the
terms of any policy, regardless of the cause of such failure.

 

Notwithstanding the provisions of Paragraph 1.3B of this Mortgage, Lender shall
release the Net Proceeds to Borrower for reimbursement of the costs of repair,
rebuilding, or restoration of the improvements to the Property to as good or
better condition as such improvements were in immediately prior to any casualty
on account of which the Net Proceeds are paid (the “Restoration”), provided that
such net proceeds shall be released upon the following conditions which must be
fulfilled to the satisfaction of Lender, in Lender’s sole discretion:

 

(a)           Lender shall have determined that the improvements on the Property
can be restored to as good or better condition as such improvements were in
immediately prior to the casualty on account of which the Net Proceeds were
paid;

 

(b)           Lender shall have determined that the Net Proceeds, together with
any funds paid by Borrower to Lender, shall be sufficient to complete the
Restoration;

 

(c)           No Default and no Event of Default shall then exist;

 

(d)           Such casualty shall have occurred more than twelve months prior to
the Final Maturity Date;

 

(e)           No Lease shall have been terminated or modified, or be subject to
termination as a result of such casualty prior to the completion of the
Restoration within the timeframes required under the Leases, and no rent shall
have been abated or shall be subject to abatement unless such rent is fully
covered by rent loss or business interruption insurance; and

 

(f)            Lender shall have approved the plans and specifications to be
used in connection with the Restoration and shall have received written
evidence, satisfactory to Lender, that such plans and specifications have been
approved by all governmental and quasi-governmental authorities having
jurisdiction and by all other persons or entities required to approve such plans
and specifications.

 

Net Proceeds in excess of the amount necessary to complete the Restoration
shall, at the option of Lender, be applied to the outstanding Indebtedness, in
such order as Lender may

 

7

--------------------------------------------------------------------------------


 

determine in its sole discretion without Make Whole Payment (so long as no Event
of Default then exists).

 

If, within a reasonable period of time after the occurrence of any casualty,
Borrower shall not have submitted to Lender, and received Lender’s approval of
plans and specifications for the Restoration or shall not have obtained approval
of such plans and specifications from all governmental authorities and other
persons and entities whose approval is required, or if Borrower shall fail to
commence promptly such Restoration, or if thereafter Borrower fails to carry out
diligently such Restoration or is delinquent in the payment to mechanics,
materialmen or others for the costs incurred in connection with such
Restoration, or if Lender determines that any other condition of this Paragraph
is not satisfied within a reasonable period of time after the occurrence of any
such loss or damage, then in addition to all other rights herein set forth, at
Lender’s option (x) Lender may declare that an Event of Default has occurred
and/or (y) Lender may dispose of the Net Proceeds as provided in this Paragraph
1.3B without Make Whole Payment and/or (z) Lender, or any lawfully appointed
receiver of the Property may, but shall not be obligated to, perform or cause to
be performed such Restoration and may take such other steps as they deem
advisable to carry out such Restoration, and may enter upon the Property for any
of the foregoing purposes, and Borrower hereby waives, for itself and all others
holding under it, any claim against Lender and such receiver (other than a claim
based upon the alleged gross negligence or intentional misconduct of Lender or
any such receiver) arising out of anything done by them or any of them pursuant
to this Paragraph 1.3B and Lender may, in its discretion apply any insurance
proceeds held by it to reimburse itself and/or such receiver for all amounts
expended or incurred in connection with the performance of such Restoration,
including Reasonable Attorneys’ Fees, and any excess costs shall be paid by
Borrower to Lender and Borrower’s obligation to pay such excess costs shall be
secured by the lien of this Mortgage and, if not paid within five (5) days of
invoice, shall bear interest at the Default Rate (as defined in the Note), until
paid.

 

C.            At least five (5) days prior to the expiration date of each policy
maintained pursuant to this Paragraph 1.3, a renewal or replacement thereof
satisfactory to Lender shall be delivered to Lender.  Borrower shall deliver to
Lender receipts evidencing the full payment of premiums for all such insurance
policies and renewals or replacements.  The delivery of any insurance policies
hereunder shall constitute an assignment of all unearned premiums as further
security hereunder.  In the event of the foreclosure of this Mortgage or any
other transfer of title to the Property in extinguishment or partial
extinguishment of the Indebtedness, all right, title and interest of Borrower in
and to all insurance policies maintained pursuant to this Paragraph 1.3 then in
force shall belong to the foreclosure purchaser and Lender is hereby irrevocably
appointed by Borrower as attorney-in-fact for Borrower to assign any such policy
to said purchaser, without accounting to Borrower for any unearned premiums
therefor.

 

1.4                               Monthly Deposits.  Borrower shall deposit
monthly with Lender, concurrently with each regular monthly Loan payment, or at
Lender’s option, with an escrow agent designated by Lender, whose fee shall be
paid by Borrower, until the Indebtedness is fully repaid, such sum or sums
determined by Lender in its sole discretion to be sufficient to pay, at least
thirty (30) days before due, all taxes, assessments, insurance premiums and
similar charges (“Impositions”) with respect to the Property.  Said deposits
shall be held by Lender or such escrow agent free of any liens or claims on the
part of creditors of Borrower and as part of the security of Lender, to

 

8

--------------------------------------------------------------------------------


 

be used by Lender to pay the Impositions as the same accrue and are due and
payable.  Nothing contained herein shall cause Lender to be deemed a trustee as
to said deposits.  Said deposits may be commingled with the general funds of
Lender and no interest shall be payable thereon.  If said funds are insufficient
to pay the Impositions in full, as the same become payable, Borrower will
deposit with Lender such additional sum or sums as may be required.  Nothing
contained herein shall cause Lender to be obligated to pay any amounts in excess
of the amount of funds deposited with Lender pursuant to this paragraph.  Should
Borrower fail to deposit with Lender sums sufficient to pay in full the
Impositions at least thirty (30) days before the date when due, Lender, at
Lender’s election, but without any obligation so to do, may advance any amounts
required to make up the deficiency, and any amounts so advanced shall be deemed
part of the Indebtedness secured by the Loan Documents and shall bear interest
at the Default Rate.  Upon any Event of Default under this Mortgage or the Note
or any other Loan Document, Lender may, at its option, apply any money in the
fund resulting from said deposits to the payment of the Indebtedness in such
manner as it may elect.  In the event of a foreclosure of this Mortgage, the
purchaser of the Property shall succeed to all the rights of Borrower in and to
such deposits.  The collection of such deposits by Lender shall not relieve
Borrower of any of the obligations of Borrower under Paragraph 1.2 or 1.3 or any
other provision of this Mortgage, and unless Lender is grossly negligent, under
no circumstances shall Lender be liable for failure to make any payment on
behalf of Borrower, including, without limitation, payments of taxes,
assessments or insurance premiums.

 

1.5                               Condemnation.  If all or any portion of the
Property shall be damaged or taken through condemnation (which term when used in
this Mortgage shall include any damage or taking by any governmental or
quasi-governmental authority and any transfer or grant by private sale made in
anticipation of or in lieu thereof), either temporarily or permanently, then the
entire Indebtedness shall, at the option of Lender, become immediately due and
payable without Make Whole Payment (so long as no Event of Default then exists)
and without notice to Borrower or any other person or entity.  Promptly upon
learning of the institution or the proposed, contemplated or threatened
institution of any condemnation proceeding, Borrower shall notify Lender of the
pendency of such proceedings, and no settlement respecting awards in such
proceedings shall be effected without the consent of Lender.  Lender shall be
entitled to receive all compensation, awards, proceeds and other payments or
relief relating to or payable as a result of such condemnation (“Award”), and
any failure by Borrower to immediately deliver any Award received directly by
Borrower to Lender shall constitute an immediate Event of Default under
Paragraph 2.1 of this Mortgage, without any notice or cure periods.  Lender is
hereby authorized, at its option, to commence, appear in and prosecute, in its
own or in the name of Borrower, any action or proceeding relating to any
condemnation, and to settle or compromise any claim in connection therewith. 
All such compensation, awards, damages, claims, rights of action and proceeds
and the right thereto are hereby assigned by Borrower to Lender.  If Lender does
not elect to declare the entire Indebtedness immediately due and payable, as
provided above, then Lender, after deducting from said condemnation proceeds all
of its expenses incurred in the collection and administration of such sums,
including, without limitation, Reasonable Attorneys’ Fees, may apply the net
award (“Net Award”) or any part thereof, at its option, [i] to a prepayment of
the Note, without Make Whole Payment (unless an Event of Default then exists),
[ii] to the repair and/or restoration of the Property upon such conditions as
Lender may determine, and/or [iii] for any other purposes or objects for which
Lender is entitled to advance funds under this Mortgage, all without reducing or
impairing the lien of this Mortgage or any

 

9

--------------------------------------------------------------------------------


 

obligations secured hereby.  Any balance of such moneys then remaining shall be
paid to Borrower or any other person or entity lawfully entitled thereto. 
Lender shall not be obligated to see to the proper application of any amount
paid over to Borrower.  Borrower agrees to execute such further assignment of
any compensation, awards, damages, claims, rights of action and proceeds as
Lender may require.  If, prior to the receipt by Lender of such award or
proceeds, the Property shall have been sold on foreclosure of this Mortgage, or
as a result of other legal action relating to this Mortgage or the Note, Lender
shall have the right to receive such award or proceeds to the extent of any
unpaid Indebtedness following such sale, with legal interest thereon, whether or
not a deficiency judgment on this Mortgage or the Note shall have been sought or
recovered, and to the extent of Reasonable Attorneys’ Fees, costs and
disbursements incurred by Lender in connection with the collection of such award
or proceeds.

 

Notwithstanding the provisions of the immediately preceding paragraph of this
Paragraph 1.5, in the event Lender does not elect to declare the entire
Indebtedness immediately due and payable, Lender shall release the Net Award
paid to it for any taking of a portion of the Property to Borrower for
reimbursement of the costs of restoration of the Property and the improvements
thereon to as good or better condition as existed immediately prior to such
taking, to the extent possible in light of the taking (“Condemnation
Restoration”), provided that the Net Award shall be released upon the following
conditions which must be fulfilled to the satisfaction of Lender in Lender’s
sole discretion:

 

(a)                                 Lender shall have determined that the
Property and the improvements thereon can be restored to as good or better
condition as existed immediately prior to such taking, taking into account
diminution of the Property as a result of such taking;

 

(b)                                 Lender shall have determined that the Net
Award, together with any funds paid by Borrower to Lender, shall be sufficient
to complete the Condemnation Restoration;

 

(c)                                  No Default and no Event of Default shall
then exist;

 

(d)                                 Such taking shall have occurred more than
twelve months prior to the Final Maturity Date;

 

(e)                                  No Lease shall have been terminated, or be
subject to termination as a result of such condemnation and no rent shall have
been abated or shall be subject to abatement unless such rent is fully covered
by rent loss or business interruption insurance; and

 

(f)                                   Lender shall have approved the plans and
specifications to be used in connection with the Condemnation Restoration and
shall have received written evidence, satisfactory to Lender, that such plans
and specifications have been approved by all governmental and quasi-governmental
authorities having jurisdiction and by all other persons or entities required to
approve such plans and specifications.

 

10

--------------------------------------------------------------------------------


 

Net Award in excess of the amount necessary to complete the Condemnation
Restoration shall, at the option of Lender, be applied to the outstanding
Indebtedness, in such order as Lender may determine in its sole discretion
without Make Whole Payment (so long as no Event of Default then exists).

 

If, within a reasonable period of time after the occurrence of any such taking,
Borrower shall not have submitted to Lender, and received Lender’s approval of,
plans and specifications for the Condemnation Restoration or shall not have
obtained approval of such plans and specifications from all governmental
authorities and other persons and entities whose approval is required, or if
Borrower shall fail to commence promptly such restoration, or if thereafter
Borrower fails to carry out diligently such Condemnation Restoration or is
delinquent in the payment to mechanics, materialmen or others for the costs
incurred in connection with such Condemnation Restoration, or if Lender
determines that any other condition of this Paragraph 1.5B is not satisfied
within a reasonable period of time after the occurrence of any such taking, then
in addition to all other rights herein set forth, at Lender’s option (x) Lender
may declare that an Event of Default has occurred and/or (y) Lender may dispose
of such Net Award as provided above in this Paragraph 1.5 and/or (z) Lender, or
any lawfully appointed receiver of the Property may, but shall not be obligated
to, perform or cause to be performed such Condemnation Restoration and may take
such other steps as they deem advisable to carry out such Condemnation
Restoration, and may enter upon the Property for any of the foregoing purposes,
and Borrower hereby waives, for itself and all others holding under it, any
claim against Lender and such receiver (other than a claim based upon the
alleged gross negligence or intentional misconduct of Lender or any such
receiver) arising out of anything done by them or any of them pursuant to
Paragraph 1.5 and Lender may, in its discretion apply any such Net Award held by
it to reimburse itself and/or such receiver for all amounts expended or incurred
in connection with the performance of such Condemnation Restoration, including
Reasonable Attorneys’ Fees, and any excess costs shall be paid by Borrower to
Lender and Borrower’s obligation to pay such excess costs shall be secured by
the lien of this Mortgage and, if not paid within five (5) days of invoice,
shall bear interest at the Default Rate, until paid.

 

1.6                               Care of Property.

 

A.                                    Borrower shall keep all improvements of
any kind now or hereafter erected on the Land or any part thereof in good
condition and repair, shall not commit or suffer any waste, and shall not do or
suffer to be done anything which would or could increase the risk of fire or
other hazard to the Property or any part thereof or which would or could result
in the cancellation of any insurance policy carried with respect to the
Property.

 

B.                                    Borrower shall not remove, demolish or
materially alter, enlarge or materially change any structure or other
improvement located on the Land without Lender’s consent, nor shall any new
improvements be constructed on the Property without Lender’s consent, provided
however, Lender has approved a lease, the work to be performed thereunder shall
also be approved.  Borrower shall not remove or permit to be removed from the
Land any fixture, personal property or part of the Property without the consent
of Lender, except where authorized by any lease approved by Lender where such
items are the property of tenant or appropriate replacements are immediately
made which are free of any lien, security interest or claim superior to that of
this Mortgage and which have a value and utility at least equal to the

 

11

--------------------------------------------------------------------------------


 

value and utility of the fixture or personal property removed, which replacement
shall, without further action, become subject to the lien of this Mortgage.

 

C.                                    Without otherwise limiting the Borrower’s
covenant not to commit or permit waste, Borrower shall not (i) remove or permit
the removal of sand, gravel, topsoil or timber, (ii) engage in pit operations,
(iii) use or permit the use of the Property as a land fill or dump, (iv) burn or
bury or permit the storage, burning or buying of any material or product which
will result in contamination by Hazardous Materials of the Property or the
groundwater or which will require the issuance of a permit by the Environmental
Protection Agency or any state or local government agency governing the issuance
of hazardous or toxic waste permits, or (v) request or permit a change in zoning
or land use classification.

 

D.                                    Subject to the rights of tenants, Lender
or its representative is hereby authorized to enter upon and inspect the
Property at all reasonable times upon prior notice to Borrower.  Notwithstanding
the foregoing, Lender shall not be required to give notice upon the occurrence
of an Event of Default or in the event of an emergency.

 

E.                                     Borrower will perform and comply promptly
with, and cause the Property to be maintained, used and operated in accordance
with, any and all [i] present and future laws, ordinances, rules, and
regulations, and requirements of every duly constituted governmental or
quasi-governmental authority or agency applicable to Borrower or the Property,
including without limitation, all applicable federal, state and local laws
pertaining to air and water quality, hazardous waste, waste disposal, air
emissions and other environmental matters, all zoning and other land use
matters, and rules, regulations and ordinances of the United States
Environmental Protection Agency and all other applicable federal, state and
local agencies and bureaus; [ii] similarly applicable orders, rules and
regulations of any regulatory, licensing, accrediting, insurance underwriting or
rating organization or other body exercising similar functions; [iii] similarly
applicable duties or obligation of any kind imposed under any Permitted
Exception, or otherwise by law, covenant, condition, agreement or easement,
public or private; [iv] policies of insurance at any time in force with respect
to the Property; [v] present and future handicap and disability compliance laws
and regulations, including but not limited to, all standards and requirements
specified under Title III of the Americans with Disabilities Act and all
applicable accessibility guidelines and any other regulations promulgated
thereunder; and [vi] the terms and conditions of any other financing secured by
a lien on all or any part of the Property.  If Borrower receives any notice that
Borrower or the Property is in default under or is not in compliance with any of
the foregoing, or notice of any proceeding initiated under or with respect to
any of the foregoing, Borrower will promptly furnish a copy of such notice to
Lender.

 

F.                                      If all or any part of the Property shall
be damaged by fire or other casualty, Borrower shall give immediate written
notice thereof to Lender and, subject to Paragraph 1.3B, shall promptly restore
the Property to the equivalent of its original condition; and if a part of the
Property shall be damaged through condemnation, Borrower shall, subject to
Paragraph 1.5, promptly restore, repair or alter the remaining portions of the
Property in a manner satisfactory to Lender.  In the event all or any portion of
the Property shall be damaged or destroyed by fire or other casualty or by
condemnation, Borrower shall, subject to Paragraph 1.3 and/or Paragraph 1.5 as
applicable, promptly deposit with Lender a sum equal to the amount by which the
estimated cost of the restoration of the Property, as determined by Lender,
exceeds the actual net

 

12

--------------------------------------------------------------------------------


 

insurance or condemnation proceeds received by Lender in connection with such
damage or destruction.

 

1.7                               Security Agreement.

 

[1]                                 With respect to the machinery, apparatus,
equipment, fittings, fixtures, building supplies and materials, articles of
personal property, chattels, chattel paper, documents, inventory, accounts,
water rights, farm products, consumer goods and general intangibles owned by
Borrower and referred to or described in the granting clauses of this Mortgage
or owned by Borrower and in any way connected with the use and enjoyment of the
Property, including any personal property or fixtures included within the
definition of the term “Property” (other than any personal property which may be
now or hereafter deemed to be toxic or Hazardous Materials) whether now owned or
hereafter from time to time acquired, together with all substitutions,
replacements, additions, attachments, accessories and all of the rents, issues,
income, revenues, security deposits and profits derived from the Property
(collectively referred to as the “Collateral”), this Mortgage is hereby also
made and declared to be a security agreement encumbering each and every item of
such property comprising a part of the Collateral, in compliance with the
provisions of the Uniform Commercial Code as enacted in the state where the
Property is located, and Borrower hereby grants Lender a security interest in
all such Collateral.  The remedies for any violation of the covenants, terms and
conditions of the security agreement contained in this Mortgage shall include,
but not be limited to those [i] prescribed herein, or [ii] prescribed by general
law, or [iii] prescribed by the specific statutory provisions now or hereafter
enacted and specified in said Uniform Commercial Code, all at Lender’s sole
election.  Borrower and Lender agree that the filing of any such financing
statement or statements in the records normally having to do with personal
property shall not in any way affect the agreement of Borrower and Lender that
everything used in connection with the production of income from the Property or
adapted for use therein or which is described or reflected in this Mortgage is,
and at all times and for all purposes and in all proceedings, both legal or
equitable, shall be, regarded as part of the real estate conveyed hereby
regardless of whether any such item is physically attached to the improvements,
serial numbers are used for the better identification of certain items capable
of being thus identified in an exhibit to this Mortgage, or any such item is
referred to or reflected in any such financing statement or statements so filed
at any time.  Similarly, the mention in any such financing statement or
statements of the rights in and to [A] the proceeds of any insurance policy, or
[B] any award in eminent domain proceedings for a taking or for loss of value,
or [C] Borrower’s interest as landlord in any present or future Lease or
sublease or rights to income growing out of the use and/or occupancy of the
Property, whether pursuant to a tenant Lease of space in the Property or
otherwise, shall not in any way alter any of the rights of Lender as determined
by this Mortgage or affect the priority of Lender’s security interest granted
hereby or by any other recorded document, it being understood and agreed that
such mention in such financing statement or statements is solely for the
protection of Lender in the event any court shall at any time hold with respect
to the foregoing clauses [A], [B], or [C] of this sentence, that notice of
Lender’s priority of interest, to be effective against a particular class of
persons, must be filed in the Uniform Commercial Code records.  Said security
interest shall attach thereto as soon as Borrower

 

13

--------------------------------------------------------------------------------


 

obtains any interest in any of the Collateral and before the Collateral becomes
fixtures or before the Collateral is installed or affixed to other collateral
for the benefit of Lender, to secure the Indebtedness, and all other sums and
charges which may become due hereunder or thereunder.  The security interest
held by Lender shall cover cash and non-cash proceeds of the Collateral, but
nothing contained herein shall be construed as authorizing, either expressly or
by implication, the sale or other disposition of the Collateral by Borrower,
which sale or other disposition is hereby expressly prohibited without the
Lender’s prior written consent, or as otherwise provided herein.  No personal
property or business equipment owned by any Tenants (as hereinafter defined)
holding under Borrower is included within this Mortgage, except to the extent of
Borrower’s landlord’s lien with respect thereto.  Notwithstanding the foregoing,
(i) Collateral specifically excludes all trade or business fixtures, equipment,
and personal property owned by tenants of the Property, and (ii) it is
recognized that Borrower’s rights in certain of the Collateral are subject to
the rights of tenants to utilize the same for the term of their leases.

 

In the Event of Default under this Mortgage, Lender, pursuant to said Uniform
Commercial Code, shall have the option of proceeding as to both real and
personal property in accordance with its rights and remedies in respect of the
real property, in which event the default provisions of the Uniform Commercial
Code shall not apply.  The parties agree that, in the event Lender elects to
proceed with respect to the Collateral separately from the real property, the
requirement of the Uniform Commercial Code as to reasonable notice of any
proposed sale or disposition of the Collateral shall be met if such notice is
mailed to the Borrower, as hereinafter provided, at least five (5) days prior to
the time of such sale or disposition.  Borrower agrees that, without the prior
written consent of Lender, Borrower will not remove or permit to be removed from
the real property hereby conveyed, any of the Collateral unless the same is
replaced immediately with unencumbered Collateral of a quality and value equal
or superior to that which it replaces.  All such replacements, renewals and
additions shall become and be immediately subject to the security interest of
this Mortgage and be covered thereby.  Borrower warrants and represents that all
Collateral now is, and that all replacements thereof, substitutions therefor or
additions thereto will be, free and clear of liens, encumbrances or security
interests of others, except as to the Permitted Exceptions.

 

B.                                    Borrower warrants that [i] Borrower’s
(that is, “Debtor’s”) name, identity, and principal place of business are as
referred to in the first paragraph of this Mortgage, [ii] Borrower (that is,
“Debtor”) has been using or operating under said name and identity without
change since March 15, 2005, and [iii] the location of all tangible collateral
is upon the Land.  Borrower covenants and agrees that Borrower will furnish
Lender with notice of any change in the matters addressed by clauses [i] or
[iii] of this Subparagraph 1.7B within thirty (30) days of the effective date of
any such change, and Borrower will promptly execute any financing statements or
other instruments deemed necessary by Lender to prevent any filed financing
statement from becoming misleading or losing its perfected status.

 

C.                                    Some of the items of Collateral described
herein are goods that are or are to become fixtures related to the real estate
described herein, and it is intended that, as to those goods, this Mortgage
shall be effective as a financing statement filed as a fixture filing from the
date of its filing for record in the real estate records of the county in which
the Land is located.

 

14

--------------------------------------------------------------------------------


 

Information concerning the security interest created by this instrument may be
obtained from the Lender, as “Secured Party,” or Borrower, as “Debtor,” at their
respective mailing addresses set out in Paragraph 4.5 hereof.

 

D.                                    Borrower further covenants and agrees that
all of the Collateral shall be owned by Borrower and shall not be the subject
matter of any lease or other instrument, agreement or transaction whereby the
ownership or beneficial interest thereof or therein shall be held by any person
or entity other than Borrower, except to the extent Lender consents in writing
to any lease of any of such property, which consent may be withheld or delayed
in Lender’s sole discretion; nor shall Borrower create or cause to be created
any security interest covering any such property, other than [i] the security
interest created herein in favor of Lender, [ii] the rights of Tenants lawfully
occupying the Property pursuant to Leases approved by Lender, and [iii] the
Permitted Exceptions.

 

E.                                     Borrower hereby authorizes Lender to file
such financing statements, amendments and continuations to financing statements
and take such other steps are as determined by Lender, in its sole discretion,
to be necessary to perfect any of the liens and security interests created
herein, including the filing of financing statements with the Secretary of State
in the state of Borrower’s formation and the filing of fixture filings in any
location where goods which are or are to become fixtures or timber to be cut or
as extracted minerals are located.

 

1.8                               Subrogation.  To the full extent of the
Indebtedness, Lender is hereby subrogated to the liens, claims and demands, and
to the rights of the owners and holders of each lien, claim, demand and other
encumbrance on the Property which is paid or satisfied, in whole or in part, out
of the proceeds of the Indebtedness, and the respective liens, claims, demands
and other encumbrances shall be, and each of them is hereby, preserved and shall
pass to and be held by Lender as additional collateral and further security for
the Indebtedness, to the same extent they would have been preserved and would
have been passed to and held by Lender had they been duly and legally assigned,
transferred, set over and delivered unto Lender by assignment, notwithstanding
the fact that any instrument providing public notice of the same may be
satisfied and canceled of record.

 

1.9                               Transfer of the Property; Secondary Financing.

 

A.                                    The identity and expertise of Borrower
were and continue to be material circumstances upon which Lender has relied in
connection with, and which constitute valuable consideration to Lender for,
extending the Indebtedness to Borrower, and any change in such identity or
expertise could materially impair or jeopardize the security for the payment of
the Indebtedness.  Borrower covenants and agrees with Lender, as part of the
consideration for extending the Indebtedness to Borrower, that without Lender’s
prior written consent, Borrower shall not, voluntarily or by operation of law: 
[i] sell, transfer, convey, pledge, encumber, assign or otherwise hypothecate or
dispose of, all or any part of the Property or any interest therein whether or
not as collateral security for any other obligation of Borrower (other than
replacements of Collateral in the ordinary course of business); [ii] if Borrower
or Guarantor is a limited liability company, corporation, partnership, trust, or
other entity) sell, transfer, encumber or otherwise dispose of voting control or
more than fifty percent (50%) of the financial interest in

 

15

--------------------------------------------------------------------------------


 

Borrower or Guarantor or change their manager, managing member, or general
partners; nor [iii] cause or permit any junior encumbrance or lien to be placed
on the Property or other security for the Indebtedness, including, without
limitation, any lien securing any assessment, bond, loan, financing, or other
debt incurred pursuant to “property assessed clean energy,” “special energy
financing district,” or similar provisions of applicable law (“PACE
Financing”).  Any purported transaction in violation of the foregoing shall be
void and shall entitle Lender to declare the entire Indebtedness immediately due
and payable without notice or demand.  Such consent may be given or withheld by
Lender in its sole discretion and may be conditioned upon payment to Lender of a
fee for processing the request for consent and other administrative costs
incurred in connection therewith, and/or an increase in the rate of interest on
the unpaid balance of the Indebtedness to a then current market rate, and/or a
change in the term of the Note, and/or other changes in the terms of the Loan
Documents, all of which Borrower hereby agrees are reasonable conditions to the
approval of any such transfer.  In all events, if Lender consents to any such
sale, transfer, conveyance, pledge, encumbrance, assignment, hypothecation or
disposition, at the option of Lender the manager of the Property, if any, shall
remain the same before and after the transfer and the transferee shall be a
creditworthy person or entity of sound financial reputation.

 

B.                                    The consent by Lender to any sale,
transfer, conveyance, pledge, encumbrance, assignment, creation of a security
interest in or other hypothecation or disposition of the Property or the
beneficial interests of Borrower shall not be deemed to constitute a novation of
the Indebtedness or a consent to any further sale, transfer, pledge,
encumbrance, creation of a security interest or other hypothecation or
disposition, or a waiver of Lender’s right, at its option, to exercise its
remedies for Event of Default, without notice to or demand upon Borrower or to
any other person or entity upon any such sale, transfer, pledge, encumbrance,
creation of a security interest in or other hypothecation, or disposition to
which Lender shall not have consented.  Should Borrower transfer, assign,
convey, sell, mortgage or hypothecate the property described herein, or any
interest therein, either legal or equitable, without the prior written consent
of Lender, Lender shall have the right to immediately accelerate all sums due
under the Note secured hereby and demand immediate payment thereof.  Such
transfer without Lender’s prior written consent shall be an Event of Default
hereunder and shall enable Lender to exercise any and all remedies herein.

 

C.                                Notwithstanding the provisions of Paragraph
1.9(a) of this Mortgage, Lender shall consent on two and only two occasions
during the term of the Note to a transfer of all the interests of Borrower in
the Property provided that there has occurred no Event of Default hereunder
(whether or not subsequently cured), and provided further that the following
conditions are satisfied, as determined by Lender in its sole discretion:

 

(a)                                 Lender shall have approved in writing the
experience, managerial ability, and reputation of the transferee;

 

(b)                                 The transferee must be a single entity and a
single purpose entity.  Any requests for approval of multiple transferees are
subject to the approval or disapproval of Lender in its sole discretion and, if
approved, shall be subject to such fees as Lender requires, in its sole
discretion, to compensate Lender for the cost of servicing a loan with multiple
obligors;

 

16

--------------------------------------------------------------------------------


 

(c)                                  Borrower shall have paid to Lender, prior
to such transfer, a sum-equal to one-half percent (1/2%) of the unpaid principal
balance of the Note at the time of the first transfer and a sum equal to one
percent (1%) of the unpaid principal balance of the Note at the time of the
second transfer, together with any accrued interest at the time of such transfer
together with all other fees or costs that are outstanding, as a consent fee and
not as a partial prepayment of the principal balance of the Note;

 

(d)                                 Borrower shall have reimbursed Lender for
all costs of any attorney, surveyor, appraiser, inspection, investigation,
travel, lodging, document preparation, and any other costs incurred by Lender in
reviewing such transfer and in completing the same in accordance herewith,
whether or not the transfer actually closes;

 

(e)                                  The transferee approved by Lender shall
have assumed the obligations of Borrower under the Note, this Mortgage, and the
other Loan Documents, and shall have executed such instruments, certificates,
and other documents, in form and substance satisfactory to Lender in its sole
discretion, as specified by Lender, to accomplish and to evidence such
assumption;

 

(f)                                   The transferee and its principals shall
have executed such instruments, certificate and other documents, in form and
substance satisfactory to Lender in its reasonable discretion, as specified by
Lender, to make such transferee and its principals liable for the nonrecourse
carve outs set forth in Paragraph 14 of the Note (including a Guaranty Agreement
to be executed by such principals) and the obligations set forth in that certain
Environmental Indemnity Agreement of even date herewith;

 

(g)                                  The transferee and its principals shall
have provided Lender with any and all materials reasonably requested by Lender
to process the Loan assumption in accordance with Lender’s requirements;

 

(h)                                 Borrower shall have performed any and all
maintenance to the Property necessary to maintain the Property and improvements
thereto in a good state of repair, prior to such transfer;

 

(i)                                     The transferee shall be of a
creditworthy nature based upon Lender’s customary underwriting standards in
effect at the time of such transfer, including but not limited to, net worth and
cash flow requirements as applied to borrowers for new loans in the amount of
the Note, and which are secured by property substantially similar to the
Property;

 

(j)                                    Lender shall have approved the form and
content of current estoppel certificates from (i) all Tenants leasing 10% or
more of the net leasable area of the Property and (ii) Tenants leasing at least
70% of the remaining occupied square footage in the Property;

 

17

--------------------------------------------------------------------------------


 

(k)                                 Borrower shall have given Lender thirty (30)
days prior written notice of its intent to transfer the Property;

 

(l)                                     Borrower shall provide Lender with an
endorsement to Lender’s title policy insuring the continued first priority of
this Mortgage subsequent to the transfer; and

 

(m)                             The transferee shall have provided Lender with
UCC-3 Financing Statements with respect to all of Lender’s UCC Financing
Statements, showing the transferee as debtor.

 

1.10                        Limit on Interest.  If from any circumstances
whatsoever, fulfillment of any provision of this Mortgage, the Note or any other
Loan Document, at the time performance of such provision shall be due shall
involve exceeding the limit on interest presently prescribed by any applicable
usury statute or any other applicable law, with regard to obligations of like
character and amount, then Lender may, at its option [i] declare the entire
Indebtedness secured hereby, including accrued interest and interest at the
Default Rate, if any and all other sums owing, immediately due and payable
without Make Whole Payment, [ii] reduce the obligations to be fulfilled to such
limit on interest, or [iii] apply the amount that would exceed such limit on
interest to the reduction of the outstanding principal balance of the Note, and
not to the payment of interest, with the same force and effect as though
Borrower had specifically designated such sums to be so applied to principal and
Lender had agreed to accept such extra payment(s) as a premium-free prepayment,
so that in no event shall any exaction be possible under the Note or Mortgage,
that is in excess of the applicable limit on interest.  It is the intention of
Borrower and Lender not to create any obligation in excess of the amount
allowable by applicable law.  The provisions of this paragraph shall control
every other provision of this Mortgage, and any provision of the Loan Documents
in conflict with this Paragraph 1.10.

 

1.11                        Performance by Lender of Defaults by Borrower. 
Borrower covenants and agrees that, if it shall Default in the payment of any
tax, lien, assessment, or charge levied or assessed against the Property; in the
payment of any utility charge, whether public or private; in the payment of any
insurance premium; in the procurement of insurance coverage and the delivery of
the insurance policies required hereunder; or in the performance or observance
of any other covenant, condition or term of this Mortgage, then Lender, at its
option, but without obligation and without notice, may pay, perform or observe
the same, and all payments made or costs incurred by Lender in connection
therewith shall be secured hereby and shall be, upon demand, immediately repaid
by Borrower to Lender with interest thereon, from the date such payment is made
or expense is incurred by Lender to the date Lender is reimbursed therefor, at
the Default Rate.  Lender shall be the sole judge of the legality, validity and
priority of any such tax, lien, assessment, charge, claim and premium, of the
necessity for any such actions and of the amount necessary to be paid in
satisfaction thereof.  Lender is hereby empowered to enter and to authorize
others to enter upon the Property or any part thereof for the purpose of
performing or observing any such defaulted covenant, condition or term without
thereby becoming liable to Borrower or any person in possession of any portion
of the Property holding under Borrower.  Borrower expressly acknowledges and
agrees, however, that notwithstanding anything contained in this Paragraph 1.11
to the contrary, Lender shall not be obligated under this Paragraph 1.11 to

 

18

--------------------------------------------------------------------------------


 

incur any expense or to perform any act whatsoever.  Borrower further
acknowledges that no performance by Lender of Borrower’s obligations shall cure
Borrower’s Default or release Borrower from those or any other obligations under
this Mortgage.  Borrower hereby indemnifies Lender against any and all costs
(including Reasonable Attorneys’ Fees), liabilities or damages, arising from or
in any way related to the performance of Borrower’s obligations by Lender.

 

1.12                        Assignment of Leases and Rents.A. As additional
collateral and to further secure the Indebtedness and other obligations of
Borrower, Borrower does hereby absolutely, presently and irrevocably assign,
grant, transfer, and convey to Lender, its successors and assigns, all of
Borrower’s right, title, and interest in, to, and under all leases, subleases,
tenant contracts, rental agreements, franchise agreements, management contracts,
construction contracts and other contracts, licenses and permits, map approvals
and conditional use permits, whether written or oral, now or hereafter affecting
all or any part of the Property, and any agreement for the use or occupancy of
all or any part of the Property which may have been made heretofore or which may
be made hereafter, including any and all extensions, renewals, and modifications
of the foregoing and guaranties of the performance or obligations of any tenants
thereunder, and all other arrangements of any sort resulting in the payment of
money to Borrower or in Borrower becoming entitled to the payment of money for
the use of the Property or any part thereof whether such user or occupier is
tenant, invitee, or licensee (all of the foregoing referred to collectively as
the “Leases” and individually as a “Lease”, and said tenants, invitees, and
licensees are referred to collectively as “Tenants” and individually as “Tenant”
as the context requires), which Leases cover all or portions of the Property;
together with all of Borrower’s right, title, and interest in and to all income,
rents, issues, royalties, profits, rights and benefits and all Tenants’ security
and other similar deposits derived with respect to the Leases and with respect
to the Property, including, without limitation, all base and minimum rents,
percentage rents, additional rents, payments in lieu of rent, expense
contributions, Termination Amounts and other similar such payments (collectively
referred to as “Income”), and the right to collect the same as they become due,
it being the intention of the parties hereto to establish an absolute transfer
and assignment of all of the Leases and the Income to Lender, and not just to
create a security interest.

 

B.                                    Although this Mortgage constitutes an
absolute, present and current assignment of all Income, as long as no Event of
Default on the part of Borrower shall have occurred, Lender shall not demand
that such Income be paid directly to Lender, and Borrower shall have a license
to collect, but not more than one (l) month prior to the due date thereof all
such Income from the Property (including, without limitation, all rental
payments under the Leases).

 

1.13                        Books, Records, Accounts and Monthly Reports. 
Borrower shall keep and maintain, or shall cause to be kept and maintained, at
Borrower’s cost and expense, proper and accurate books, records and accounts
reflecting all items of income and expense in connection with the operation of
the Property and in connection with any services, equipment, or furnishings
provided in connection with the operation of the Property.  Lender and Lender’s
agents, accountants and attorneys shall have the right from time to time at all
times during normal business hours to examine such books, records and accounts
at the office of Borrower or such other person or entity maintaining such books,
records or accounts and to make copies or extracts

 

19

--------------------------------------------------------------------------------


 

thereof as Lender shall desire and to discuss Borrower’s affairs, finances and
accounts with Borrower and with the officers and principals of Borrower, at such
reasonable times as may be requested by Lender.  Borrower shall furnish to
Lender annually within ninety (90) days after the end of each fiscal year
(which, for Tradeport Development II, LLC, is November 30th of each year), at
Borrower’s expense, a cash basis statement of the operation of the Property for
such fiscal year, prepared in accordance with consistently applied accounting
principles, showing in detail all revenues derived from rents, profits and all
other sources, and all expenses and disbursements made in connection with the
Property, an annual balance sheet, profit and loss statement, and all supporting
schedules covering the operation of the Property, together with a rent roll for
the Property containing, at a minimum, the names of all tenants and guarantors
of any Leases, the rentable square footage of each leased space, a schedule of
past-due rents, dates of occupancy, the term of the Leases, base rents and base
rents per rentable square foot, additional rent, rental concessions, security
deposits, lease commissions outstanding, and renewal options under the Leases. 
From and after Default Lender may require that any such statements shall be
audited and/or prepared and certified by an independent certified public
accountant selected or approved by Lender.  Borrower shall further provide
Lender, on a quarterly basis, with such interim balance sheet and profit and
loss statements on the operation of the Property and the financial condition of
Borrower as Lender may reasonably require.  All of the foregoing financial
statements shall fairly and accurately present the financial condition of the
subject thereof as of the dates thereof and shall be certified by Borrower’s
principal financial or accounting officer.  In the event that Borrower shall
refuse or fail to furnish any statement as aforedescribed, or in the event such
statement shall be inaccurate or false, or in the event of failure of Borrower
to permit Lender or its representatives to inspect the Property or the said
books and records, such acts of Borrower shall be a Default hereunder and Lender
may proceed in accordance with the rights and remedies afforded it under the
provisions hereof.  If any of the materials described in this paragraph that are
required to be delivered to Lender is not timely delivered, Borrower shall
promptly pay to Lender, as a late charge, the sum of $500.  In addition,
Borrower shall promptly pay to Lender an additional late charge of $500 for each
full month during which such item remains undelivered following written notice
from Lender.  Borrower acknowledges that Lender will incur additional expenses
as a result of any such late deliveries, which expenses would be impracticable
to quantify, and that Borrower’s payments under this paragraph are a reasonable
estimate of such expenses.   Borrower shall cause any Guarantor to furnish to
Lender financial statements (balance sheets, income statements, and cash flow
statements) at the same time that Borrower’s financial statements are delivered
to Lender.  Borrower shall cause any Guarantor to furnish copies of its tax
returns to Lender.

 

1.14                        ERISA. Notwithstanding any other provision in this
Mortgage to the contrary, under no circumstances shall Borrower transfer any
interest in the Property, directly or indirectly, to an employee benefit plan
covered under Title I, Part 4 of the Employee Retirement Income Security Act of
1974 amended (“ERISA”), or Section 4975 of the Internal Revenue Code of 1986, as
amended (“IRC”), unless prior to such transaction, Lender obtains written
representations from the employee benefit plan and Borrower, satisfactory to
Lender, that the employee benefit plan has an exemption from the prohibited
transaction provisions of Section 406 of ERISA and Section 4975 of the IRC which
would apply to this loan if Lender is a “party in interest” or a “disqualified
person” either at the time of such transaction or if Lender should become a
“party in interest” or a “disqualified person” anytime thereafter during the
term of this loan.

 

20

--------------------------------------------------------------------------------


 

1.15                        Loan Purpose.  That the Loan secured by this
Mortgage has been incurred and made solely for business purposes, such covenant
and agreement having been made to induce Lender to make the Loan; and the
proceeds of the Loan are being used entirely for such business purposes.

 

1.16                        Single Purpose Entity.

 

A.                                    Borrower covenants and agrees that it has
not and shall not:

 

[1]                                 engage in any business or activity other
than the acquisition, ownership, operation and maintenance of the Property, and
activities incidental thereto;

 

[2]                                 acquire or own any material asset other than
(i) the Property, and (ii) such incidental personal property as may be necessary
for the operation of the Property;

 

[3]                                 merge into or consolidate with any person or
entity or dissolve, terminate or liquidate in whole or in part, transfer or
otherwise dispose of all or substantially all of its assets or change its legal
structure, without in each case Lender’s consent;

 

[4]                                 fail to preserve its existence as an entity
duly organized, validly existing and in good standing (if applicable) under the
laws of the jurisdiction of its organization or formation, or without the prior
written consent of Lender, amend, modify, terminate or fail to comply with the
provisions of Borrower’s Partnership Agreement, Articles or Certificate of
Incorporation, Articles of Organization or Formation, Operating

 

Agreement, Limited Liability Company Agreement or similar organizational
documents, as the case may be;

 

[5]                                 own any subsidiary or make any investment in
or acquire the obligations or securities of any other person or entity without
the consent of Lender;

 

[6]                                 commingle its assets with the assets of any
of its partner(s), members, shareholders, affiliates, or of any other person or
entity or transfer any assets to any such person or entity other than
distributions on account of equity interests in the Borrower permitted hereunder
and properly accounted for;

 

[7]                                 incur any debt, secured or unsecured, direct
or contingent (including guaranteeing any obligation), other than the
Indebtedness, except unsecured trade and operational debt incurred with trade
creditors in the ordinary course of its business of owning and operating the
Property that are due and payable within thirty (30) days after the date
incurred in such amounts as are normal and reasonable under the circumstances,
provided that such debt is not evidenced by a note and is paid when due and
provided in any event the outstanding principal balance of such debt shall not
exceed at any one time three percent (3%) of the outstanding Indebtedness;

 

[8]                                 allow any person or entity to pay its debts
and liabilities (except a Guarantor) or fail to pay its debts and liabilities
solely from its own assets;

 

21

--------------------------------------------------------------------------------


 

[9]                                 fail to maintain its records, books of
account and bank accounts separate and apart from those of the shareholders,
partners, members, principals and affiliates of Borrower, the affiliates of a
shareholder, partner or member of Borrower, and any other person or entity or
fail to prepare and maintain its own balance sheet, profit and loss statement
and statement of operation of its property;

 

[10]                          enter into any contract or agreement with any
shareholder, partner, member, principal or affiliate of Borrower, any guarantor
of all or a portion of the Indebtedness (a “Guarantor”) or any shareholder,
partner, member, principal or affiliate thereof, except upon terms and
conditions that are intrinsically fair and substantially similar to those that
would be available on an arms-length basis with third parties other than any
shareholder, partner, member, principal or affiliate of Borrower or Guarantor,
or any shareholder, partner, member, principal or affiliate thereof;

 

[11]                          seek dissolution or winding up in whole, or in
part;

 

[12]                          fail to correct any known misunderstandings
regarding the separate identity of Borrower;

 

[13]                          guarantee or become obligated for the debts of any
other entity or person or hold itself out to be responsible or pledge its assets
or creditworthiness for the debts of another person or entity or allow any
person or entity to hold itself out to be responsible or pledge its assets or
creditworthiness for the debts of the Borrower (except for a Guarantor);

 

[14]                          make any loans or advances to any third party,
including any shareholder, partner, member, principal or affiliate of Borrower,
or any shareholder, partner, member, principal or affiliate thereof;

 

[15]                          intentionally omitted;

 

[16]                          fail either to hold itself out to the public as a
legal entity separate and distinct from any other entity or person or to conduct
its business solely and hold its assets in its own name in order not (i) to
mislead others as to the entity with which such other party is transacting
business, or (ii) to suggest that Borrower is responsible for the debts of any
third party (including any shareholder, partner, member, principal or affiliate
of Borrower, or any shareholder, partner, member, principal or affiliate
thereof);

 

[17]                          fail to allocate fairly and reasonably among
Borrower and any third party (including, without limitation, any Guarantor) any
overhead for common employees, shared office space or other overhead and
administrative expenses;

 

[18]                          allow any person or entity to pay the salaries of
its own employees, if any, or fail to maintain a sufficient number of employees
for its contemplated business operations;

 

22

--------------------------------------------------------------------------------


 

[19]                          fail to maintain adequate capital for the normal
obligations reasonably foreseeable in a business of its size and character and
in light of its contemplated business operations;

 

[20]                          file a voluntary petition or otherwise initiate
proceedings to have the Borrower or any general partner or managing member
adjudicated bankrupt or insolvent, or consent to the institution of bankruptcy
or insolvency proceedings against the Borrower or any general partner or
managing member, or file a petition seeking or consenting to reorganization or
relief of the Borrower or any general partner or managing member as debtor under
any applicable federal or state law relating to bankruptcy, insolvency, or other
relief for debtors with respect to the Borrower or any general partner or
managing member; or seek or consent to the appointment of any trustee, receiver,
conservator, assignee, sequestrator, custodian, liquidator (or other similar
official) of the Borrower or any general partner or managing member or of all or
any substantial part of the properties and assets of the Borrower or any general
partner or managing member, or make any general assignment for the benefit of
creditors of the Borrower or any general partner or managing member, or admit in
writing the inability of the Borrower or any general partner or managing member
to pay its debts generally as they become due or declare or effect a moratorium
on the Borrower or any general partner or managing member debt or take any
action in furtherance of any such action;

 

[21]                          share any common logo with or hold itself out as
or be considered as a department or division of (i) any shareholder, partner,
principal, member or affiliate of Borrower, (ii) any affiliate of a shareholder,
partner, principal, member or affiliate of Borrower, or (iii) any other person
or entity or allow any person or entity to identify the Borrower as a department
or division of that person or entity;

 

[22]                          conceal assets from any creditor, or enter into
any transaction with the intent to hinder, delay or defraud creditors of the
Borrower or the creditors of any other person or entity; or

 

[23]                          fail to provide in its (i) Articles of
Organization, Certificate of Formation, Limited Liability Company Agreement
and/or Operating Agreement, as applicable, if it is a limited liability company,
(ii) Limited Partnership Agreement, if it is a limited partnership or
(iii) Certificate of Incorporation, if it is a corporation, that for so long as
the Loan is outstanding pursuant to the Note, this Mortgage and the other Loan
Documents, it shall not file or consent to the filing of any petition, either
voluntary or involuntary, to take advantage of any applicable insolvency,
bankruptcy, liquidation or reorganization statute, or make an assignment for the
benefit of creditors without the affirmative vote of all other
partners/members/directors.

 

[24]                          fail to maintain its books, records, resolutions
and agreements as official records;

 

[25]                          fail to observe all limited liability company and
other organizational formalities; or

 

23

--------------------------------------------------------------------------------


 

[26]                          maintain its assets in such a manner that will be
costly or difficult to segregate, ascertain or identify its individual assets
from those or any other person or entity.

 

ARTICLE 2.                           DEFAULT AND REMEDIES

 

2.1                               Events of Default.

 

A.                                    As used in the Loan Documents, the term
“Default”   means the occurrence of any event that, with the giving of notice or
the passage of time, or both, would be an Event of Default.  The occurrence of
any one or more of the following events shall be, and shall constitute the
commencement of, an “Event of Default” hereunder (any Event of Default that has
occurred shall continue unless and until waived by Lender in writing in its sole
discretion).  Each of the following shall constitute an Event of Default,
without cure or grace period unless expressly otherwise provided herein:

 

[1]                                 Payment.

 

(a)                                 Failure by Borrower to pay the outstanding
Indebtedness on or before the Final Maturity Date;

 

(b)                                 Except for the final payment due on the
Final Maturity Date, failure by Borrower to pay any installment of principal or
interest under the Note or other indebtedness secured by this Mortgage or any
other sum that may be due and payable under any of the Loan Documents, within
ten (10) days from the date when due and payable (provided that Lender shall
have no obligation to give Borrower notice of any such failure);

 

[2]                                 Transfer.  Any transfer under Paragraph 1.9
to which Lender shall not have first consented in writing;

 

[3]                                 Condemnation Event.  An event shall occur
which under the specific terms of Paragraph 1.5 shall give the Lender the option
to accelerate the maturity of the Indebtedness.

 

[4]                                 Other Non-Monetary Default.  Failure by
Borrower duly to observe or perform any other term, covenant, condition or
agreement of this Mortgage within thirty (30) days after written notice of such
failure; provided, however, if such failure cannot be cured within such thirty
(30) day period, then failure by Borrower to commence the curing thereof within
such thirty (30) day period and diligently to prosecute such curing to
completion within a reasonable time thereafter, not to exceed ninety (90)
additional days, provided, further, that the notice and grace period set forth
in this subparagraph shall not apply to any other Event of Default expressly set
forth in this Paragraph 2.1 or to any other Event of Default defined as such
elsewhere in this Mortgage, in any other Loan Document or to any other covenant
or condition with respect to which a grace period is expressly provided
elsewhere;

 

24

--------------------------------------------------------------------------------


 

[5]                                 Misrepresentation.  The fact that any
representation or warranty of Borrower contained in this Mortgage or of Borrower
or any Guarantor in any other Loan Document proves to be untrue or misleading in
any respect as of the time made;

 

[6]                                 Default under other Loan Document. The
occurrence of any Event of Default under any of the other Loan Documents;

 

[7]                                 Tax Lien. The filing of any federal tax lien
against the Property;

 

[8]                                 Bankruptcy.  The filing by Borrower, any
general partner, manager, trustee or managing member of Borrower, or any
endorser or guarantor of the Note, of a voluntary petition in bankruptcy
pursuant to any federal, state or other statute, law or regulation relating to
bankruptcy, insolvency or other relief for debtors (referred to collectively as
“Bankruptcy Law”) or the issuing of an order for relief against Borrower, any
general partner, manager, trustee or managing member of Borrower or any endorser
or guarantor of the Note under any such Bankruptcy Law, or the filing by
Borrower, any general partner, manager, trustee or managing member of Borrower
or any endorser or guarantor of the Note of any petition or answer seeking or
acquiescing in any reorganization, arrangement, composition, readjustment,
liquidation, dissolution, or similar relief for itself under any present or
future Bankruptcy Law;

 

[9]                                 Appointment of Receiver, Etc.  Borrower’s or
any of its general partners, managers, trustees or managing members or any such
endorser’s or guarantor’s seeking or consenting to or acquiescing in the
appointment of any trustee, custodian, receiver, or liquidator of Borrower, any
general partner, manager, trustee or managing member of Borrower, any such
endorser or guarantor, or of all or any substantial part of the Property or of
any or all of the income, rents, revenues, issues, earnings, profits or income
thereof or of any other property or assets of Borrower, any general partner,
manager, trustee or managing member of Borrower or of such endorser or
guarantor; or the making by Borrower or any such endorser or guarantor of any
general assignment for the benefit of creditors, or the admission in writing by
Borrower or any such endorser or guarantor of its inability to pay its debts
generally as they become due, or the commission by Borrower or any such endorser
or guarantor of any act providing grounds for the entry of an order for relief
under any Bankruptcy Law;

 

[10]                          Involuntary Bankruptcy.  Failure to cause the
dismissal of any involuntary petition in bankruptcy brought against Borrower,
any general partner, manager, trustee or managing member of Borrower or any
endorser or guarantor of the Note within sixty (60) calendar days after the same
is filed but in any event prior to the entry of an order, judgment, or decree
approving such petition;

 

[11]                          Waste.  The Property is subjected to actual or
threatened waste, or all or any material part thereof is removed, demolished, or
altered without the prior written consent of Lender;

 

[12]                          Dissolution.  Borrower, any general partner,
manager, trustee or managing member of Borrower or any endorser or guarantor of
the Note (if a business

 

25

--------------------------------------------------------------------------------


 

entity) is liquidated, dissolved, has its charter expires or is revoked,
partitioned, terminated or expires. or Borrower any general partner, manager,
trustee or managing member of Borrower or any endorser or guarantor of the Note
(if an individual) dies;

 

[13]                          Guarantor.  Any guarantor shall contest, repudiate
or purport to revoke any guaranty, indemnity agreement or other instrument which
it has executed in connection with the Loan for any reason or if any such
guaranty, indemnity or other instrument shall cease to be in full force and
effect as to the guarantor or shall be judicially declared null and void as to
the guarantor;

 

[14]                          Challenge to Lien.  The filing by any person or
entity of any claim in any legal or equitable proceeding challenging the first
priority lien of this Mortgage, including, without limitation, mechanic’s liens
and any lien securing PACE Financing, subject only to the Permitted Exceptions;

 

[15]                          Property Management.  Without the prior written
consent of Lender, Borrower enters into, or terminates or cancels any agreement
pertaining to management of the Property; amends or modifies any such management
agreement, or consents to any such amendment or modification, without Lender’s
prior written consent, such consent not to be unreasonably withheld; or consents
to any termination, cancellation, amendment or modification of any such
management agreement;

 

[16]                          Default under other loan.  Default by Borrower
under any other loan secured by a lien on any portion of the Property and the
expiration of any applicable notice and/or cure period;

 

[17]                          Forfeiture.  The filing of any action under any
federal or state law, which permits forfeiture of Borrower’s interest in the
Property, including but not limited to, any indictment under the Racketeer
Influence and Corrupt Organization Act of 1970 (RICO); or

 

[18]                          Single Purpose Status.  A Default in the
performance of or a violation of any covenant or agreement set out in Paragraph
1.16 of this Mortgage.

 

2.2                               Acceleration of Maturity.  If an Event of
Default shall have occurred, then the entire Indebtedness shall, at the option
of Lender, become immediately due and payable without notice or demand, which
are hereby expressly waived, time being of the essence of this Mortgage; and no
omission on the part of Lender to exercise such option when entitled to do so
shall be construed as a waiver of such right.

 

2.3                               Lender’s Right to Enter and Take Possession,
Operate and Apply Revenues.A.            If an Event of Default shall have
occurred, Borrower upon demand of Lender, shall forthwith surrender to Lender
the actual possession of the Property and if, and to the extent, permitted by
law, Lender itself, or by such officers or agents as it may appoint, may enter
and take possession of all the Property without the appointment of a receiver,
or an application therefor, and may exclude Borrower and its respective agents
and employees wholly therefrom, and may have joint access with Borrower to the
books, papers and accounts of Borrower.

 

26

--------------------------------------------------------------------------------


 

B.                                    If Borrower shall for any reason fail to
surrender or deliver the Property or any part thereof after such demand by
Lender, Lender may obtain a judgment or decree conferring upon Lender the right
to immediate possession or requiring Borrower to deliver immediate possession of
the Property to Lender, to the entry of which judgment or decree Borrower hereby
specifically consents.  Borrower will pay to Lender, upon demand, all expenses
of obtaining such judgment or decree, including reasonable compensation to
Lender, its attorneys and agents; and all such expenses and compensation shall,
until paid, be secured by the lien of this Mortgage.

 

C.                                    Upon every such entering upon or taking of
possession, Lender may hold, store, use, operate, manage and control the
Property and conduct the business thereof and, from time to time [i] make all
necessary and proper maintenance, repairs, renewals, replacements, additions,
betterments and improvements thereto and thereon and purchase or otherwise
acquire additional fixtures, personalty and other property; [ii] insure or keep
the Property insured; [iii] manage and operate the Property and exercise all the
rights and powers of Borrower to the same extent as Borrower could in its own
name or otherwise with respect to the same; [iv] enter into any and all
agreements with respect to the exercise by others of any of the powers herein
granted Lender, all as Lender from time to time may determine to be in its best
interest; and [v] perform all acts required of Borrower as lessor under any
lease of all or any part of the Property, all as Lender may from time to time
determine to be to its best advantage.  Lender may collect and receive all the
income, rents, issues, profits and revenues from the Property, including those
past due as well as those accruing thereafter, and, after deducting:  [A] all
expenses of taking, holding, managing and operating the Property (including
compensation for the services of all persons employed for such purposes);
[B] the cost of all such maintenance, repairs, renewals, replacements,
additions, betterments, improvements, purchases and acquisitions; [C] the cost
of such insurance; [D] such taxes, assessments and other similar charges as
Lender may at its option pay; [E] other proper charges upon the Property or any
part thereof; and [F] the compensation, expenses and disbursements of the
attorneys and agents of Lender, Lender shall apply the remainder of the moneys
and proceeds so received by Lender to the payment of principal and interest in
whatever order or priority Lender may elect.  Anything in this Paragraph 2.3 to
the contrary notwithstanding, Lender shall not be obligated to discharge or
perform the duties of a landlord to any tenant or incur any liability as the
result of any exercise by Lender of its rights under this Mortgage, and Lender
shall be liable to account only for the rents, incomes, issues, profits, and
revenues actually received by Lender.

 

D.                                    For the purpose of carrying out the
provisions of this Paragraph 2.3, to the extent permitted by applicable law,
Borrower hereby irrevocably constitutes and appoints Lender the true and lawful
attorney-in-fact of Borrower to do and perform, from time to time, any and all
actions necessary and incidental to such purpose, and Borrower does, by these
presents, ratify and confirm any and all actions of said attorney-in-fact.

 

E.                                     In the event that all such interest,
deposits and principal installments and other sums due under any of the terms,
covenants, conditions and agreements of this Mortgage, shall have been paid and
all Events of Default cured and satisfied, and as a result thereof, Lender
surrenders possession of the Property to Borrower, the same right of taking
possession shall exist if any subsequent Event of Default shall occur.

 

27

--------------------------------------------------------------------------------


 

2.4                               Receiver.  If an Event of Default shall have
occurred, Lender, upon application to a court of competent jurisdiction, shall
be entitled as a matter of strict right without notice and without regard to the
sufficiency or value of any security for the Indebtedness or the solvency of any
party bound for its payment, to the appointment of a receiver to take possession
of and to operate the Property and to collect and apply the income, rents,
issues, profits, and revenues thereof.  The receiver shall have all of the
rights and powers permitted under the laws of the state within which the Land is
located.  Borrower shall pay to Lender upon demand all expenses, including
receiver’s fees, Reasonable Attorneys’ Fees, costs, and agent’s compensation,
incurred pursuant to the provisions of this Paragraph 2.4; and all such expenses
shall be secured by this Mortgage and bear interest at the Default Rate.

 

2.5                               Enforcement.

 

A.                                    If an Event of Default shall have
occurred, Lender, at its option, may institute legal proceedings for the
foreclosure of this Mortgage.

 

B.                                    Lender shall have the right from time to
time to enforce any legal or equitable remedy against Borrower, including,
without limitation, suing for any sums, whether interest, principal or any
installment of either or both, taxes, penalties or any other sums required to be
paid under the terms of this Mortgage, as the same become due, without regard to
whether or not all of the Indebtedness shall then be due, and without prejudice
to the right of Lender thereafter to enforce any other remedy, including,
without limitation, an action of foreclosure, whether or not such other remedy
be based upon an Event Default which existed at the time of commencement of an
earlier or pending action, and whether or not such other remedy be based upon
the same Event of Default upon which an earlier or pending action is based.

 

2.6                               Purchase by Lender.  Upon any foreclosure
sale, Lender may bid for and purchase the Property and shall be entitled to
apply all or any part of the Indebtedness as a credit to the purchase price.

 

2.7                               Application of Proceeds of Sale.  In the event
of a foreclosure sale of all or any portion of the Property, the proceeds of
said sale shall be applied, in whatever order Lender in its sole discretion may
decide, to the expenses of such sale and of all proceedings in connection
therewith, including Reasonable Attorneys’ Fees, to insurance premiums, liens,
assessments, taxes and charges, including utility charges, advanced by Lender,
to payment of the outstanding principal balance of the Indebtedness, together
with any Make Whole Payment, fees or charges herein or in the Note provided, or
to the accrued interest on all of the foregoing, and finally the remainder, if
any, shall be paid to Borrower.

 

2.8                               Borrower as Tenant Holding Over.  In the event
of any such foreclosure sale by Lender, Borrower shall be deemed a tenant
holding over and shall forthwith deliver possession to the purchaser or
purchasers at such sale or be summarily dispossessed according to provisions of
law applicable to tenants holding over.

 

2.9                               Leases.  Lender, at its option, is authorized
to foreclose this Mortgage subject to the rights of any tenants of the Property,
and the failure to make any such tenants parties to any such foreclosure
proceedings and to foreclose their rights will not be, nor be asserted to be by
Borrower, a defense to any proceedings instituted by Lender to collect the
Indebtedness.

 

28

--------------------------------------------------------------------------------


 

2.10                        Discontinuance of Proceedings.  In case Lender shall
have proceeded to enforce any right, power or remedy under this Mortgage by
foreclosure, entry or otherwise, and such proceeding shall have been withdrawn,
discontinued or abandoned for any reason, or shall have been determined
adversely to Lender, then in every such case [i] Borrower and Lender shall be
restored to their former positions and rights, [ii] all rights, powers and
remedies of Lender shall continue as if no such proceeding had been taken,
[iii] each and every Default declared or occurring prior or subsequent to such
withdrawal, discontinuance or abandonment shall be deemed to be a continuing
Default, and [iv] neither this Mortgage, nor the Note, nor the Indebtedness, nor
any other of the Loan Documents shall be or shall be deemed to have been
released or otherwise affected by such withdrawal, discontinuance or
abandonment; and Borrower hereby expressly waives the benefit of any statute or
rule of law now provided, or which may hereafter be provided, which would
produce a result contrary to or in conflict with the above.

 

2.11                        No Reinstatement.  If an Event of Default under
Paragraph 2.1A[1] shall have occurred and Lender shall have proceeded to enforce
any right, power or remedy permitted hereunder, then a tender of payment by
Borrower or by anyone on behalf of Borrower of the amount necessary to satisfy
all sums due hereunder made at any time prior to foreclosure, or the acceptance
by Lender of any such payment so tendered, shall not constitute a reinstatement
of the Note or this Mortgage.

 

2.12                        Remedies Cumulative.  No right, power or remedy
conferred upon or reserved to Lender by this Mortgage or any other Loan Document
is intended to be exclusive of any other right, power or remedy, but each and
every such right, power and remedy shall be cumulative and concurrent and shall
be in addition to any other right, power and remedy given hereunder or now or
hereafter existing at law or in equity or by statute.

 

2.13                        Suits to Protect the Property.  Lender shall have
the power [i] to institute and maintain such suits and proceedings as it may
deem expedient to prevent any impairment of the Property by any acts which may
be unlawful or in violation of this Mortgage, [ii] to preserve or protect its
interest in the Property and in the income, rents, issues, profits and revenues
arising therefrom, and [iii] to restrain the enforcement of or compliance with
any legislation or other governmental enactment, rule or order that may be
unconstitutional or otherwise invalid, if the enforcement of or compliance with
such enactment, rule or order would impair the security hereunder or be
prejudicial to the interest of Lender.

 

2.14                        Lender May File Proofs of Claim.  In the case of any
receivership, insolvency, bankruptcy, reorganization, arrangement, adjustment,
composition or other proceedings affecting Borrower, its creditors or its
property, Lender, to the extent permitted by law, shall be entitled to file such
proofs of claim and other documents as may be necessary or advisable in order to
have the claims of Lender allowed in such proceedings for the entire amount of
the Indebtedness at the date of the institution of such proceedings and for any
additional amount of the Indebtedness after such date.

 

2.15                        Marshalling.  At any foreclosure sale, the Property
may, at Lender’s option, be offered for sale for one total price, and the
proceeds of such sale accounted for in one account without distinction between
the items of security or without assigning to them any proportion of

 

29

--------------------------------------------------------------------------------


 

such proceeds, Borrower hereby waiving the application of any doctrine of
marshalling; and in the event Lender, at its option, elects to sell the Property
in parts or parcels, said sales may be held from time to time, and this Mortgage
shall not terminate until all of the Property not previously sold shall have
been sold.

 

2.16                        Security Deposits.  If Borrower shall obtain from a
tenant or subtenant of the Property, or a part thereof, a deposit to secure such
tenant’s or subtenant’s obligations, such funds, following any Event of Default
under this Mortgage, shall be deposited with Lender in an account maintained by
Lender in its name; but any such deposit shall be returned to Borrower when
required, by the terms of any such lease, sublease or occupancy agreement, to be
paid over to the tenant or subtenant; and Borrower represents that the
provisions of any applicable laws relating to security deposits have been
satisfied with respect to each existing tenant, subtenant or occupant of the
Property and agrees that they will be satisfied with respect to each new tenant,
subtenant, or occupant of the Property; and Borrower will furnish details of
such satisfaction from time to time upon the request of Lender in such detail as
Lender may require.

 

2.17                        Waiver of Appraisement, Valuation, Impairment of
Collateral, Etc.  Borrower agrees, to the full extent permitted by law, that in
case of an Event of Default on the part of Borrower hereunder, neither Borrower
nor anyone claiming through or under Borrower will set up, claim or seek to take
advantage of any moratorium, reinstatement, forbearance, appraisement,
valuation, stay, extension, homestead right, entitlement or exemption, or
redemption laws now or hereafter in force, in order to prevent or hinder the
enforcement or foreclosure of this Mortgage or the absolute sale of the Property
or the delivery of possession thereof immediately after such sale to the
purchaser at such sale, and Borrower, for itself and all who may at any time
claim through or under it, hereby waives to the full extent that it may lawfully
so do, the benefit of all such laws, and any and all right to have the assets
subject to the security interest of this Mortgage marshalled upon any
foreclosure.  Borrower agrees that Lender may, at its discretion, and without
the knowledge or consent of Borrower, release any guarantor of the Indebtedness
or release any collateral for the Indebtedness, all without affecting the
validity or priority of the lien of this Mortgage, and Borrower hereby expressly
waives the right to assert any defense based upon such releases or upon any
assertion that any such release has impaired Lender’s collateral.

 

2.18                        Waiver of Homestead.  Borrower hereby waives and
renounces all homestead right, entitlement, and exemption provided for by the
Constitution and the laws of the United States of America and of any state, in
and to the Property as against the collection of the Indebtedness, or any part
hereof.

 

ARTICLE 3.                           LIMITED EXCULPATION

 

3.1                               Limited Exculpation.  The provisions of
Paragraph 14 of the Note are incorporated herein by this reference to the
fullest extent as if the text of such paragraph was set forth in its entirety
herein.

 

ARTICLE 4.                           MISCELLANEOUS PROVISIONS

 

30

--------------------------------------------------------------------------------


 

4.1                               Successors and Assigns.  Subject to Paragraph
1.9 hereof, this Mortgage shall inure to the benefit of and be binding upon
Borrower and Lender and their respective legal representatives, successors, and
assigns.  Whenever a reference is made in this Mortgage to Borrower or Lender,
such reference shall be deemed to include a reference to the heirs, devisees,
legal representatives, successors, and assigns of Borrower or Lender, whether so
expressed or not.

 

4.2                               Terminology.  All personal pronouns used in
this Mortgage whether used in the masculine, feminine, or neuter gender, shall
include all other genders; the singular shall include the plural, and vice
versa.  Titles of Articles are for convenience only and neither limit nor
amplify the provisions of this Mortgage itself and all references herein to
Articles, Paragraphs, or Subparagraphs shall refer to the corresponding
Articles, Paragraphs, or Subparagraphs of this Mortgage.

 

4.3                               Severability.  If any provision of this
Mortgage or the application thereof to any person or circumstance shall be
invalid or unenforceable to any extent, the remainder of this

 

Mortgage and the application of such provisions to other persons or
circumstances shall not be affected thereby and shall be enforced to the
greatest extent permitted by law.

 

4.4                               Applicable Law.  This Mortgage shall be
interpreted, construed and enforced according to the laws of the state in which
the Land is located.

 

4.5                               Notices, Demands, and Requests.  All notices,
demands or requests provided for or permitted to be given pursuant to this
Mortgage shall be in writing and shall be delivered in person or sent by
registered or certified United States mail, postage prepaid, return receipt
requested, or by overnight courier, to the addresses set out below or to such
other addresses as are specified by no less than ten (10) days’ prior written
notice delivered in accordance herewith:

 

If to Lender:

40/86 Mortgage Capital, Inc.

 

535 North College Drive

 

Carmel, IN 46032

 

Attn: Mortgage Loan Servicing, Loan No. 1766

 

 

If to Borrower:

Tradeport Development II, LLC

 

c/o Griffin Industrial Realty, Inc.

 

204 West Newberry Road

 

Bloomfield, CT 06002

 

Attn: Anthony Galici, Vice President

 

All such notices, demands and requests shall be deemed effectively given and
delivered three (3) days after the postmark date of mailing by first-class
United States mail, the day after delivery to a nationally-recognized overnight
courier or, if delivered personally, when received.  Rejection or other refusal
to accept or the inability to deliver because of a changed address of which no
notice was given in accordance with the time period provided herein, shall be
deemed to be receipt of the notice, demand, or request sent.

 

31

--------------------------------------------------------------------------------


 

4.6                               Consents and Approvals.  All approvals and
consents hereunder shall be in writing and no approval or consent shall be
deemed to have been given hereunder unless evidenced in a writing signed by the
party from whom the approval or consent is sought.

 

4.7                               Waiver.  No delay or omission of Lender or of
any holder of the Note to exercise any right, power or remedy accruing upon any
Default shall exhaust or impair any such right, power or remedy or shall be
construed to be a waiver of any such Default, or acquiescence therein; and every
right, power and remedy given by this Mortgage to Lender may be exercised from
time to time and as often as may be deemed expedient by Lender.  No consent or
waiver, express or implied, by Lender to or of any breach or Default by Borrower
in the performance of the obligations hereunder shall be deemed or construed to
be a consent or waiver to or of any other breach or Default in the performance
of the same or any other obligations of Borrower hereunder.  Failure on the part
of Lender to complain of any act or failure to act or to declare an Event of
Default, irrespective of how long such failure continues, shall not constitute a
waiver by Lender of its rights hereunder or impair any rights, powers or
remedies consequent on any breach or Default by Borrower.  If Lender [i] grants
forbearance or an extension of time for the payment of any sums secured hereby;
[ii] takes other or additional security for the payment of any sums secured
hereby; [iii] waives or does not exercise any right granted herein or in the
Note; [iv] releases any part of the Property from the lien of this Mortgage or
otherwise changes any of the terms, covenants, conditions or agreements of the
Note or this Mortgage; [v] consents to the filing of any map, plat or replat
affecting the Property; or [vi] makes or consents to any agreement subordinating
the lien hereof, any such act or omission shall not release, discharge, modify,
change or affect the original liability under the Note, this Mortgage or any
other obligation of Borrower or any subsequent purchaser of the Property or any
part thereof, or any maker, co-signer, endorser, surety or guarantor; nor shall
any such act or omission preclude Lender from exercising any right, power or
privilege herein granted or intended to be granted for any Default then made or
of any subsequent Default.  In the event of the sale or transfer by operation of
law or otherwise of all or any part of the Property, Lender, without notice, is
hereby authorized and empowered to deal with any such vendee or transferee with
reference to the Property or the Indebtedness, or with reference to any of the
terms, covenants, conditions or agreements hereof as fully and to the same
extent as it might deal with the original parties hereto and without in any way
releasing or discharging any liabilities, obligations or undertakings of
Borrower.  In no event, however shall the provisions of this paragraph be
construed in derogation of Paragraph 1.9 hereof.

 

4.8                               Assignment.  Borrower acknowledges that Lender
and its successors and assigns may (a) sell this Mortgage, the Note and other
Loan Documents to one or more investors as a whole loan, (b) participate the
Loan to one or more investors, (c) deposit this Mortgage, the Note and other
Loan Documents with a trust, which trust may sell certificates to investors
evidencing an ownership interest in the trust assets or (d) otherwise sell the
Loan or interest therein to investors (the transactions referred to in clauses
(a) through (d) are each hereinafter referred to as a “Secondary Market
Transaction”).  Borrower shall, at its expense, cooperate in good faith with
Lender in effecting any such Secondary Market Transaction.  Borrower shall
provide such information and documents relating to Borrower, Guarantor, if any,
the Property, the Leases and the tenants under the Leases as Lender may
reasonably request in connection with a Secondary Market Transaction.  Lender
shall have the right to provide to prospective investors any

 

32

--------------------------------------------------------------------------------


 

information in its possession, including, without limitation, financial
statements relating to Borrower, Guarantor, if any, the Property and the tenants
under the Leases.

 

4.9                               Time of the Essence.  TIME IS OF THE ESSENCE
with respect to each and every covenant, agreement, and obligation of Borrower
under this Mortgage, the Note and any and all other Loan Documents.

 

4.10                        Reasonable Attorneys’ Fees.  The meaning of the
terms “legal fees” or “Reasonable Attorneys’ Fees” or any other reference to the
fees of attorneys or counsel, wherever used in this Mortgage, shall mean fees
charged by attorneys selected by Lender and based upon such attorneys’ then
prevailing hourly rates as opposed to any statutory presumption.  Reasonable
Attorneys’ Fees shall be deemed to include, without limitation, all legal fees
relating to litigation or appeals at any and all levels of courts and
administrative tribunals.

 

4.11                        Covenants Run With the Land.  All of the grants,
covenants, terms, provisions and conditions herein contained shall run with the
land and shall apply to, bind and inure to the benefit of, the successors and
assigns of Borrower and Lender.

 

4.12                        Replacement of Note.  Upon receipt of evidence
reasonably satisfactory to Borrower of the loss, theft, destruction or
mutilation of the Note, and in the case of any such loss, theft or destruction,
upon delivery of an indemnity agreement reasonably satisfactory to Borrower or,
in the case of any such mutilation, upon surrender and cancellation of the Note,
Borrower will execute and deliver, in lieu thereof, a replacement Note,
identical in form and substance to the Note and dated as of the date of the Note
and upon such execution and delivery all references in this Mortgage to the Note
shall be deemed to refer to such replacement Note.

 

4.13                        Connecticut Provisions.

 

A.                                    Upon an Event of Default, Lender at
Lender’s option may declare all of the sums secured by this Mortgage to be
immediately due and payable without further demand and may invoke any of the
remedies permitted by applicable law or provided herein.  Lender shall be
entitled to collect all costs and expenses incurred in pursuing such remedies,
including, but not limited to attorney’s fees, costs of documentary evidence,
abstracts and title reports.

 

B.                                    Upon payment and discharge of all sums
secured by this Mortgage, this Mortgage shall become null and void and Lender
shall release this Instrument.  Borrower shall pay Lender’s reasonable costs
incurred in releasing this Mortgage.

 

C.                                    BORROWER ACKNOWLEDGES THAT THE LOAN BEING
MADE IS FOR COMMERCIAL PURPOSES AND, IN ADDITION TO AND NOT IN LIMITATION OF ANY
OTHER PROVISIONS OF THIS MORTGAGE OR ANY OTHER LOAN DOCUMENTS OR UNDER LAW FOR
THE BENEFIT OF LENDER, WAIVES ANY RIGHT TO NOTICE AND HEARING UNDER SECTIONS
52-278a THROUGH 52-278n OF THE CONNECTICUT GENERAL STATUTES AS NOW OR HEREAFTER
AMENDED AND AUTHORIZES LENDER OR ITS ATTORNEY, OR ANY SUCCESSOR THERETO OR ANY
OTHER FEDERAL OR STATE STATUTE OR FOREIGN LAW AFFECTING PREJUDGMENT REMEDIES, TO
ISSUE A WRIT OF PREJUDGMENT REMEDY WITHOUT COURT ORDER.  FURTHER,

 

33

--------------------------------------------------------------------------------


 

BORROWER HEREBY WAIVES, TO THE EXTENT PERMITTED BY LAW, THE BENEFITS OF ALL
VALUATION, APPRAISEMENTS, HOMESTEAD, EXEMPTION, STAY, REDEMPTION AND MORATORIUM
LAWS NOW IN FORCE OR WHICH MAY HEREAFTER BECOME LAWS. BORROWER ACKNOWLEDGES THAT
IT IS ENGAGED PRIMARILY IN COMMERCIAL PURSUITS AND THAT THE PROCEEDS FROM THIS
MORTGAGE ARE TO BE UTILIZED IN BUSINESS ACTIVITIES AND WILL NOT BE UTILIZED FOR
CONSUMER PURPOSES.

 

FURTHER, IN THE EVENT LENDER SEEKS TO TAKE POSSESSION OF ANY OR ALL OF THE
PROPERTY BY COURT PROCESS OR OTHER METHOD AVAILABLE UNDER THE LAW, BORROWER
IRREVOCABLY WAIVES ANY BOND AND ANY SURETY OR SECURITY RELATING THERETO REQUIRED
BY ANY STATUTE, COURT RULE OR OTHERWISE AS AN INCIDENT TO SUCH POSSESSION, AND
WAIVES ANY DEMAND FOR POSSESSION PRIOR TO THE COMMENCEMENT OF ANY SUIT OR ACTION
TO RECOVER WITH RESPECT THERETO.

 

SPECIFICALLY, BORROWER RECOGNIZES AND UNDERSTANDS THAT THE EXERCISE OF THE
RIGHTS DESCRIBED ABOVE MAY RESULT IN THE ATTACHMENT OF OR LEVY AGAINST
BORROWER’S PROPERTY, AND SUCH WRIT FOR A PREJUDGMENT REMEDY WILL NOT HAVE THE
PRIOR WRITTEN APPROVAL OR SCRUTINY OF A COURT OF LAW OR OTHER JUDICIAL OFFICER
AND BORROWER WILL NOT HAVE THE RIGHT TO ANY NOTICE OR PRIOR HEARING WHERE
BORROWER MIGHT CONTEST SUCH A PROCEDURE.

 

THE INTENT OF BORROWER IS TO GRANT TO LENDER FOR GOOD AND VALUABLE
CONSIDERATION, THE RIGHT TO OBTAIN SUCH A PREJUDGMENT REMEDY AND TO EXPRESS ITS
BELIEF THAT ANY SUCH PREJUDGMENT REMEDY OBTAINED IS VALID AND CONSTITUTIONAL
UNLESS A COURT OF COMPETENT JURISDICTION SHOULD DETERMINE OTHERWISE.

 

FURTHER, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER HEREBY
WAIVES DEMAND, PRESENTMENT FOR PAYMENT, PROTEST, NOTICE OF PROTEST, NOTICE OF
DISHONOR, DILIGENCE IN COLLECTION, NOTICE OF NONPAYMENT OF THE CREDIT AGREEMENT
AND THE NOTES AND ANY AND ALL NOTICES OF A LIKE NATURE.  FURTHER, TO THE EXTENT
NOT OTHERWISE EXPRESSLY PROVIDED HEREIN, BORROWER EXPRESSLY WAIVES ALL DEFENSES
BASED UPON SURETYSHIP OR IMPAIRMENT OF COLLATERAL.

 

4.14                        Further Assurances; After-Acquired Property.  At any
time, and from time to time, at Borrower’s expense and upon request by Lender,
Borrower shall make, execute and deliver or cause to be made, executed and
delivered, to Lender and, where appropriate, cause to be recorded and/or filed
and from time to time thereafter to be re-recorded and/or refilled at such time
and in such offices and places as shall be deemed desirable by Lender, any and
all such other and further deeds to secure debt, mortgages, deeds of trust,
security agreements, financing statements, continuation statements, instruments
of further assurances, certificates and other documents as may, in the opinion
of Lender, be necessary or desirable in order to effectuate,

 

34

--------------------------------------------------------------------------------


 

complete or perfect, or to continue and preserve, [i] the obligations of
Borrower described in the Note and under this Mortgage and [ii] the lien of this
Mortgage as a first and prior lien upon and security interest in and to all of
the Property, whether now owned or hereafter acquired by Borrower, subject only
to the Permitted Exceptions.  Upon any failure by Borrower so to do, Lender may
make, execute, record, file, re-record and/or refile any and all such deeds to
secure debt, mortgages, deeds of trust, security agreement, financing
statements, continuation statements, instruments, certificates and documents for
and in the name of Borrower, and Borrower hereby irrevocably appoints Lender the
agent and attorney-in-fact of Borrower so to do.  The lien and security interest
hereof shall automatically attach, without further act, to all after-acquired
property attached to and/or used in the operation of the Property or any part
thereof, to the extent permitted by law.

 

[Signatures contained on next page.]

 

35

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has executed, sealed and delivered this Mortgage
the day, month, and year first above written.

 

 

BORROWER:

 

 

 

 

 

TRADEPORT DEVELOPMENT II, LLC,

 

a Connecticut limited liability company

 

 

 

By:

River Bend Holdings, LLC,

 

 

a Connecticut limited liability company

 

 

its Sole Member

 

 

 

 

By:

Griffin Land, LLC,

 

 

a Connecticut limited liability company,

 

 

its Sole Member

 

 

 

 

By:

/s/ANTHONY GALICI

 

 

Anthony Galici, Vice President

 

 

WITNESSES:

 

 

 

/s/ THOMAS M. DANIELLS

 

Signature

 

 

 

Thomas M. Daniells

 

Print Name

 

 

 

/s/ SHERYL A. SYLVESTER

 

Signature

 

 

 

Sheryl A. Sylvester

 

Print Name

 

 

36

--------------------------------------------------------------------------------


 

STATE OF CONNECTICUT

)

 

 

) ss HARTFORD

 

COUNTY OF HARTFORD

)

 

 

The foregoing instrument was acknowledged before me this 27th day of July, 2015,
by Anthony Galici, as the Vice President of Griffin Land, LLC, a Connecticut
limited liability company, the Sole Member of River Bend Holdings, LLC, a
Connecticut limited liability company, the Sole Member of Tradeport Development
II, LLC, a Connecticut limited liability company on behalf of the company.

 

 

(Official Seal)

/s/ SHERYL A. SYLVESTER

 

 

 

Notary Public

 

My Commission Expires: Jan. 31, 2018

 

37

--------------------------------------------------------------------------------


 

[g200291kk11i001.gif]

EXHIBIT A MORTGAGE, ASSIGNMENT OF RENTS AND SECURITY AGREEMENT LEGAL DESCRIPTION
Parcel One: A CERTAIN PIECE OR PARCEL OF LAND CONSISTING OF TWO CERTAIN LOTS
SITUATED IN THE TOWN OF WINDSOR. COUNTY OF HARTFORD AND STATE OF CONNECTICUT AND
SHOWN AS "751NTERNATIONAL DRIVE" AND "758 RAINBOW ROAD" ON A CERTAIN MAP
ENTITLED "REVISION TO RESUBDIVISIONPREPARED FOR GRIFFIN LAND RAINBOW ROAD
&INTERNATIONAL DRIVEWINDSOR,CONNECTICUTSCALE:1IN= 100 FT MAY 6.2004 ED LALLY AND
ASSOCIATES. NC. 111 PROSPECT HILL ROAD WINDSOR.CT 06095 (860)638-2413" LAST
REVISED '7-1·15 METES & BOUNDS". SAID MAP IS ON FILE IN THE WINDSOR TOWN CLERK'S
OFFICE AS MAP NUMBER 5940. SAID PARCELIS MORE PARTICULARLY BOUNDED AND DESCRIBED
AS FOLLOWS: BEGINNING'AT A POINTIN THE EASTERLY STREET L NE OFINTERNATIONAL
DRIVE,SAID POINT MARKS THE SOUTHWEST CORNER OF LAND NOW OR FORMERLY OF
PEPS-ICOLA ALLIED BOTILERS,INC.KNOWN AS 55 INTERNATIONAL DRIVE AND THE NORTHWEST
CORNER OF THE PARCEL HEREINDESCRIBED, THENCE S 48"-41'-49" E ALONG SAID
PEPSI-COLA A DISTANCE OF 698.02 FEET TO A POINT;THENCE S 41"-18'-11" W ALONG
OTHER LAND NOW OR FORMERLY OF GRIFFINLAND KNOWN AS 754 RAINBOW ROAD A DISTANCE
OF 724.54 FEET TO A PONI T;THENCE S 57"-10'-52" E ALONG OTHER LAND NOW OR
FORMERLY OF GRIFFIN LAND KNOWN AS 754 RAINBOW ROAD A DISTANCE OF 219.65 FEET TO
A POINT;THENCE S 30"-35'-46" E ALONG SAID 754 RAINBOW ROAD A DISTANCE OF 133.89
FEET TO A POINT; THENCE S 14" 34'-19" EALONG SAID 754 RAINBOW ROAD A DISTANCE OF
316.97 FEET TO A POINT IN THE NORTHERLY STREET LINE OF RAINBOW ROAD;THENCE S
75"-25'-41" W ALONG SAID STREET LINE A DISTANCE OF 578.31 FEET TOA POINT;THENCE
WESTERLY IN A CURVE TO THE RIGHT ALONG SAID STREET LINE A DISTANCE OF 534.18
FEET TOA POINT, SAID CURVE HAVING A RADIUS OF 667.00 FEET AND A CENTRAL ANGLE OF
45"-53'-11";THENCE NORTHERLY IN A CURVE TO THE RIGHT ALONG SAID STREET L NE A
DISTANCE OF 54.27 FEET TO A POINT, SAID CURVE HAVING A RADIUS OF 35.00 FEET AND
A CENTRAL ANGLE OF 88"-50'-31";THENCE N 59'-49'-57" W ALONG SAID STREET LINE A
DISTANCE OF 20.00 FEET TO A POINT IN THE EASTERLY STREET LINE OF INTERNATIONAL
DRIVE;THENCE NORTHERLY IN A CURVE TO THE LEFT ALONG SAID STREET LINE A DISTANCE
OF 291.38 FEET TO A POINT,SAID CURVE HAVING A RADIUS OF 975.00 FEET AND A
CENTRAL ANGLE OF 17"-07'-22"; THENCE N 13"-02'-41" E ALONG SAID STREET LINE A
DISTANCE OF 518.97 FEET TO a poinl;THENCE NORTHERLY IN A CURVE TO THE RIGHT
ALONG SAID STREET LINE A DISTANCE OF 860.40 FEET TO A POINT, SAID CURVE HAVING A
RADIUS OF 1375.00 FEET AND A CENTRAL ANGLE OF 35"-51'-09";THENCE N 48'-53'-50" E
ALONG SAID STREET LINE A DISTANCE OF86.78 FEET TO THE PLACE AND POINT OF
BEGINNING. ParcelTwo: A CERTAIN PIECE OR PARCEL OF LAND SITUATED ON THE
NORTHERLY SlOE OF RAINBOW ROADIN THE TOWN OF WINDSOR. COUNTY OF HARTFORD AND
STATE OF CONNECTICUT.AND SHOWN AS "754 RAINBOW ROAD" ON A CERTANI MAP ENTITLED
''REVISION TO RESUBOIVISION PREPARED FOR GRIFFIN LAND RANI BOW ROAD &
INTERNATIONAL DRIVEWINDSOR. CONNECTICUT SCALE:1 IN •100 FT MAY 6,2004 ED LALLY
AND ASSOCIATES,INC. 111PROSPECT HILL ROAD WINDSOR, CT 06095 (860)638-2413" LAST
REVISED LAST REVISED "7-1-15 METES & BOUNDS". SAID MAP IS ON FILE IN THE WINDSOR
TOWN CLERK'S OFFICE AS MAP NUMBER 5940. SAID PARCEL IS MORE PARTICULARLY BOUNDED
AND DESCRIBED AS FOLLOWS: BEGINNING AT A POINT IN THE NORTHERLY STREET LINE OF
RAINBOW ROAD,SAID POINT MARKS THE SOUTHWEST CORNER OF LAND NOW OR FORMERLY OF
THE TOWN OF WINDSOR KNOWN AS 750 RAINBOW ROAD AND THE SOUTHEAST CORNER OF THE
PARCEL HEREIN DESCRIBED. THENCE S 75'·25'-41" W ALONG THE NORTHERLY STREET L NE
OF RAINBOW ROAD A DISTANCE OF816.71 FEET TO A POINT; THENCE N
14"-C:\lMS\107913\15-20029-1\CSF\2015 Third Qtr Form 10-Q Exhibit 10.38.doc

 


[g200291kk11i002.jpg]

34'·19'W ALONG OTHER LAND NOW OR FORMERLY OF GRIFF N LAND KNOWN AS 758 RAINBOW
ROAD A DISTANCE OF 3169. 7 FEET TO A POINT; THENCE N 30'3·5'4· 6" W ALONG SAID
758 RAINBOW ROAD A DISTANCE OF 133.89 FEET TO A POINT;T HENCE N 57 10' 52" W
AlONG SAID 758 RAINBOW ROAD A DISTANCE OF 219.65 FEET TO A POINT; THENCE N
41'-18'-11" E ALONG OTHER LAND NOW OR FORMERLY OF GR FFINLAND KNOWN AS 75
INTERNAT ONAL DRIVE A DISTANCE OF 724.54 FEET TO A POINT;THENCE S 48'-41' 49" E
ALONG LAND NOW OR FORMERLY OF PEPSI-COLA ALLIED BOITLERS,:INC.KNOWN AS 55
INTERNATIONAL DRIVE A DISTANCE OF 308.19 FEET TO A POINT;THENCE N 84'-38'-07" E
ALONG SAID PEPSI-COLA ALLIED BOTTLERS A DISTANCE OF 232.70 FEET TO A
POII'IT;THENCE S 14' 34'·19" E ALONG LAND NIOW OR FORMERLY OF THE TOWN OF
WINDSOR KNOWN AS 750 RAINBOW ROAD.A DISTANCE OF 721A4 FEET TO THE PLACE AND
POINT OF BEGINNING. Together with the benefit of a ReoiP<ocal Easement Agreement
betweenRiver Bend Associates.Inc. and Tradeport Development II, LLC dated July
6,2005, recorded July 7, 2005in Volume 1508, Page 427 of the Wlnodsor Land
RecO<ds. 39 518365 00000814540971.1

 


 

EXHIBIT B

 

MORTGAGE, ASSIGNMENT OF RENTS AND SECURITY AGREEMENT

 

PERMITTED EXCEPTIONS

 

1.                                      The lien of ad valorem real estate taxes
assessed against the Property but not yet due and payable (but expressly
excluding any lien secured by PACE Financing), provided the same are paid as
required under this Mortgage.

2.                                      Rights of tenants, as tenants only,
under Leases of the Property permitted under this Mortgage and the other Loan
Documents.

3.                                      Matters shown as exceptions on the loan
policy of title insurance issued in favor of Lender insuring the lien of this
Mortgage.

 

--------------------------------------------------------------------------------